     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 1 of 151 Page ID #:2626


1       Reuven L. Cohen (Bar No. 231915)
        Email: rcohen@cohen-williams.com
2
        COHEN WILLIAMS LLP
3       724 South Spring Street, 9 Floor
                                  th


        Los Angeles, CA 90014
4
        Telephone: (213) 232-5160
5       Facsimile: (213) 232-5167
6       Attorneys for Defendant
        JUAN CARLOS SERESI
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                       Case No. CR-89-190-SVW
12                               Plaintiff,            MOTION FOR COMPASSIONATE
                                                       RELEASE UNDER 18 U.S.C. §
13                               v.                    3582(c)(1)(A); DECLARATION OF
       JUAN CARLOS SERESI,                             COUNSEL; EXHIBITS.
14
                                                       [Proposed] Order filed concurrently
15                               Defendant.            herewith
16
17            Defendant Juan Carlos Seresi, by and through his appointed counsel of record,
18     Reuven L. Cohen, hereby moves this court pursuant to 18 U.S.C. § 3582(c)(1)(A) and the
19     First Step Act for a reduction in sentence to time served. This motion is based on the
20     attached memorandum of points and authorities, all files and records in this case, and such
21     further information as may be presented to the Court with respect to this motion.
22
23                                            Respectfully Submitted,
24                                            COHEN WILLIAMS LLP

25     Dated: September 14, 2020              By: /s/ Reuven L. Cohen
                                                  Reuven L. Cohen
26
27
28
                                  MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 2 of 151 Page ID #:2627


1                                                      TABLE OF CONTENTS
2      I. INTRODUCTION ............................................................................................................ 1
3      II. PROCEDURAL HISTORY ............................................................................................ 2
4      III. ARGUMENT ................................................................................................................. 2
5               A.       Legal Standards. .............................................................................................. 3
6
                B.       Mr. Seresi Merits Compassionate Release. ..................................................... 4
7
                         1.       The nature and circumstances of Mr. Seresi’s offense weigh in favor of
8                                 relief. ...................................................................................................... 5
9                        2.       Mr. Seresi’s history and characteristics weigh in favor of relief. ......... 8
10                                a.        Mr. Seresi’s age and health weigh in favor of relief. ................. 8
11                                b.        Mr. Seresi’s characteristics weigh in favor of relief. ............... 10
12
                         3.       The balance of the § 3553(a) factors weigh in favor of relief............. 11
13
                                  a.        Mr. Seresi’s significant term of incarceration satisfies the
14                                          sentencing goals of deterrence.................................................. 11
15                                b.        Release will best provide Mr. Seresi with necessary medical care.
16                                          .................................................................................................. 12
17                                c.        The need to avoid unwarranted sentencing disparities weighs in
18                                          favor of Mr. Seresi’s early release. ........................................... 12

19                                d.        Post-Booker, Mr. Seresi would face a significantly less severe
                                            sentence..................................................................................... 13
20
21                       4.       Mr. Seresi poses no danger to his community. ................................... 15

22              C.       Mr. Seresi has a well-established release plan. ............................................. 16

23     IV. CONCLUSION ............................................................................................................ 17

24
25
26
27
28
                                                                           i
                                               MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 3 of 151 Page ID #:2628


1                                                     TABLE OF AUTHORITIES
2      CASES
3      Gall v. United States
         552 U.S. 38 (2007) ............................................................................................................ 12
4
       Jones v. United States
5        431 F.Supp.3d 740 (E.D. Va. 2020) ................................................................................. 13
6      Pepper v. United States
         562 U.S. 476 (2011) ............................................................................................................ 7
7
       United States v Parker
8        ––– F.Supp.3d ––––, 2020 WL 2572525 (C.D. Cal 2020) ........................................ passim
9      United States v. Andonian
         29 F.3d 634 (9th Cir. 1994) ................................................................................................ 6
10
       United States v. Arreola-Bretado
11       445 F.Supp.3d 1154 (S.D. Cal. 2020) ................................................................................. 6
12     United States v. Ayon-Nunez
         No. 1:16-cr-00130-DAD, 2020 WL 704785 (E.D. Cal. Feb. 12, 2020)............................. 3
13
       United States v. Booker
14       543 U.S. 220 (2005) .......................................................................................................... 13
15     United States v. Brown
         ––– F.Supp.3d ––––, ––––, 2020 WL 2091802 (S.D. Iowa Apr. 29, 2020) ............... 7, 12
16
       United States v. Decator
17       ––– F.Supp.3d ––––, ––––, 2020 WL 1676219 (D. Md. Apr. 6, 2020) ............................. 7
18     United States v. Esparza
         No. 1:07-cr-00294-BLW, 2020 WL 1696084 (D. Idaho Apr. 7, 2020) ............................. 3
19
       United States v. Gonzalez
20       ––– F.Supp.3d ––––, 2020 WL 1536155 (E.D. Wa. 2020) ............................................ 3, 9
21     United States v. Marks
         No. 03-cr-06033-L, ––– F.Supp.3d ––––, 2020 WL 1908911 (W.D.N.Y. Apr. 20, 2020)
22       ....................................................................................................................................... 3, 16
23     United States v. Mondaca
         2020 WL 1029024 (S.D. Cal. Mar. 3, 2020) .............................................................. 11, 16
24
       United States v. Perez
25       No. 88-cr-10094-JTM, 2020 WL 1180719 (D. Kan. Mar. 11, 2020)................................. 7
26     United States v. Redd
         ––– F.Supp.3d ––––, 2020 WL 12484930 (E.D. Va. Mar. 16, 2020) .......................... 7, 12
27
       United States v. Rodriguez
28       424 F. Supp. 3d 674 (N.D. Cal. 2019) ............................................................................ 3, 9
                                                                             ii
                                                 MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 4 of 151 Page ID #:2629


1      United States v. Stanback
         377 F. Supp. 3d 618 (W.D. Va. 2019) .............................................................................. 14
2
       United States v. Waddell
3        No. 1:09-cr-00435-LO (E.D. Va. Aug. 4, 2020) ................................................................ 9
4      United States v. Williams
         2020 WL 1751545 (N.D. Fla. Apr. 1, 2020) .................................................................... 16
5
       United States v. Willis
6        382 F. Supp. 3d 1185 (D.N.M. 2019) ................................................................................. 3
7      STATUTES
8      18 U.S.C. § 3553(a) .................................................................................................... 4, 12, 13
9      18 U.S.C. § 3582(c) ................................................................................................................ 4
10     18 U.S.C. § 3582(c)(1)(A) .................................................................................................. 1, 3
11     18 U.S.C. § 3582(c)(1)(A)(i) .................................................................................................. 2
12     First Step Act of 2018, § 603(b), Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018) ........... 2
13     S. Rep. 98-225, 121, 1984 U.S.C.C.A.N. 3182, 3304 ............................................................ 2
14     SENTENCING GUIDELINES
15     U.S.S.G. § 1B1.13 ................................................................................................................... 4
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         iii
                                               MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 5 of 151 Page ID #:2630


1                       MEMORANDUM OF POINTS AND AUTHORITIES
2                                          I. INTRODUCTION
3            Juan Carlos Seresi is a 73-year-old man who has served over 31 years of a 505-year
4      sentence. During this time, he has made valiant efforts to become a better man. He has
5      earned three associate’s degrees, although he had little hope of ever putting his skills
6      towards gainful employment. He has successfully completed approximately 85 educational
7      and service-oriented courses, though doing so stood no chance of meaningfully reducing
8      his time in custody. He has maintained a close and loving relationship with his children,
9      and his many grandchildren, who have never known him outside a prison’s walls. He has
10     proven himself to be a kind and dedicated person, one who has pursued rehabilitation for its
11     own sake – not a recalcitrant criminal incapable of change.
12           Mr. Seresi does not deserve to die in prison, and he need not. Compassionate release
13     is amply justified in this case. Indeed, Mr. Seresi is clearly eligible for relief because he is
14     over age 70 and has served more than 30 years of his sentence. Neither the government nor
15     the Bureau of Prisons (“BOP”) disagrees.
16           The sole questions before this Court, therefore, are whether Mr. Seresi poses a
17     danger to his community, as set forth in 18 U.S.C. § 3142(g), and whether the § 3553(a)
18     factors weigh in favor of release. See 18 U.S.C. § 3582(c)(1)(A). Simply put, Mr. Seresi
19     poses no danger to anyone, and each factor favors a reduction in his sentence to time
20     served. Mr. Seresi is a first-time, non-violent offender with an exemplary prison record,
21     who has taken extraordinary steps to rehabilitate himself. He is also an elderly man who
22     suffers from a host of medical conditions, which together make him particularly vulnerable
23     to severe illness or death if infected with the COVID-19 virus, further reducing his already-
24     negligible chance of recidivism. Moreover, the sheer length of the sentence served to date
25     – the majority of Mr. Seresi’s adult life – is sufficient to deter his future criminal conduct,
26     and to send the strongest possible message of general deterrence. Finally, upon release,
27     Mr. Seresi is fortunate to count upon the support of his family, who will open their home to
28
                                                      1
                                   MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 6 of 151 Page ID #:2631


1      him. Each of these facts weighs heavily against a finding of dangerousness and in favor of
2      Mr. Seresi’s compassionate release.
3            For these, and the reasons further detailed herein, Mr. Seresi respectfully requests
4      that the Court grant the instant motion, and reduce his sentence to time-served.
5                                     II. PROCEDURAL HISTORY
6            On August 21, 1991, Mr. Seresi was sentenced to 505 years in prison under the then-
7      mandatory Federal Sentencing Guidelines. On June 24, 2019, Mr. Seresi submitted a
8      request, pursuant to 18 U.S.C. § 3582(c)(1)(A) and Program Statement 5050.50, to the
9      Warden of the Los Angeles Metropolitan Detention Center for a recommendation that the
10     Bureau of Prisons (“BOP”) file a motion for compassionate release on his behalf. See
11     Declaration of Reuven L. Cohen (“Cohen Decl.”) at ¶ 2, Exhibit 1. On August 5, 2020,
12     more than a year later, the BOP denied Mr. Seresi’s request. See Cohen Decl., ¶ 2, Exhibit
13     2. In a letter informing Mr. Seresi of that decision, the BOP’s Office of General Counsel
14     stated that Mr. Seresi “meets the criteria for a reduction in sentence,” but that he would not
15     be granted such a reduction because “doing so would minimize the severity of his criminal
16     conduct” and because Mr. Seresi is subject to an immigration detainer. 1 (Id.)
17           As Mr. Seresi’s administrative remedies are now exhausted, pursuant to the First
18     Step Act, he brings his motion directly to the Court. See 18 U.S.C. § 3582(c)(1)(A)(i);
19     First Step Act of 2018, § 603(b), Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).
20                                           III. ARGUMENT
21           The passage of the First Step Act in 2018 has broadened the scope of compassionate
22     release and returned sentencing power to the judiciary, “where it belongs.” S. Rep. 98-225,
23     121, 1984 U.S.C.C.A.N. 3182, 3304. Because Mr. Seresi satisfies the statutory criteria for
24     relief, and all discretionary factors weigh in favor of release, the Court should grant his
25     motion forthwith.
26
27
       1
28      Mr. Seresi is a native and citizen of Argentina. He has chosen to pursue the instant motion
       although he may face deportation upon release from BOP custody.
                                                       2
                                    MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 7 of 151 Page ID #:2632


1      A.    Legal Standards.
2            Prior to December 21, 2018, “the Court could only reduce a sentence of
3      imprisonment upon a motion of the Director of the Bureau of Prisons….” United States v.
4      Esparza, No. 1:07-cr-00294-BLW, 2020 WL 1696084, at *1 n.1 (D. Idaho Apr. 7, 2020).
5      But, on December 21, 2018, Congress enacted—and the President signed into law—the
6      First Step Act of 2018 (“the FSA”), “with the intent of ‘increasing the use and transparency
7      of compassionate release.’” United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M.
8      2019). Accordingly, the FSA now “permits defendants to bring their own motions for
9      compassionate release after first exhausting their administrative remedies with the Bureau
10     of Prisons.” United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at
11     *2 (E.D. Cal. Feb. 12, 2020). “Although relief under the statute is commonly referred to as
12     ‘compassionate release,’ such relief is not limited to immediate release, but includes a
13     reduction in sentence.” United States v. Marks, No. 03-cr-06033-L, ––– F.Supp.3d ––––,
14     2020 WL 1908911, at *3 n.3 (W.D.N.Y. Apr. 20, 2020).
15           “Compassionate release is governed by 18 U.S.C. § 3582(c).” Willis, 382 F. Supp.
16     3d at 1187. To qualify for a reduction in sentence, the petitioner must, as “a threshold
17     matter,” exhaust his administrative remedies. United States v. Rodriguez, 424 F. Supp. 3d
18     674, 680 (N.D. Cal. 2019). Following exhaustion, “[a] defendant may be eligible for
19     compassionate release: (1) if the Court finds ‘extraordinary or compelling reasons’ to
20     warrant a sentence reduction; or (2) if the defendant is at least 70 years old, has served at
21     least 30 years in prison pursuant to a sentence imposed for the offense for which the
22     defendant is currently imprisoned, and the defendant is determined not to pose a risk of
23     danger to the community.” United States v. Gonzalez, ––– F.Supp.3d ––––, 2020 WL
24     1536155, at *2 (E.D. Wa. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)) (emphasis added).
25     “Under either eligibility prong, the Court must also find that a sentence reduction is
26     ‘consistent with applicable policy statements issued by the [United States] Sentencing
27     Commission.’” Id. (citing 18 U.S.C. § 3582(c)(1)(A)). “The Sentencing Guidelines,” in
28     turn, “instruct that the Court should consider the sentencing factors set forth in 18 U.S.C. §
                                                     3
                                   MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 8 of 151 Page ID #:2633


1      3553(a) when deciding a motion for compassionate release, and that the Court should not
2      grant a sentence reduction if the defendant poses a risk of danger to the community, as
3      defined in the Bail Reform Act.” Id. (citing U.S.S.G. § 1B1.13).
4             As outlined below, each and every one of these requirements is met.
5      B.     Mr. Seresi Merits Compassionate Release.
6             As discussed above, Mr. Seresi has fully exhausted his administrative remedies: he
7      petitioned for compassionate release and the Bureau of Prisons’ Office of General Counsel
8      in Washington D.C. denied that request. See Cohen Decl., ¶ 2, Exhibit 2. Mr. Seresi also
9      clearly satisfies the statutory criteria for compassionate release set forth in § 3582(c)
10     because he is more than 70 years old and has served more than 30 years of his sentence. 2
11     Id. The BOP agrees. See id.
12            It bears mentioning at the outset, moreover, that the BOP denied Mr. Seresi’s request
13     for compassionate release in reliance upon inapposite criteria. The BOP did not find that
14     Mr. Seresi’s release from custody would pose a danger to another person or to his
15     community. Instead, the BOP relied upon Mr. Seresi’s undocumented immigration status,
16     and its assessment that his release would “minimize the severity of the offense ….” Id.
17     But, neither the inmate’s immigration status, nor whether release would “minimize” an
18     offender’s misconduct is a factor for consideration under the statutory scheme. See 18
19     U.S.C. § 3582(c); 18 U.S.C. § 3553(a); U.S.S.G. § 1B1.13.
20            When this Court instead considers the legally relevant factors – namely, whether Mr.
21     Seresi poses a danger to others, and whether the § 3553(a) factors weigh in favor of relief –
22     Mr. Seresi’s release is amply justified.
23
24
25
26
       2
27       To the extent that the Court finds Mr. Seresi is not eligible under § 3582(c)(1)(A)(ii), he qualifies
       for compassionate release under § 3582(c)(1)(A)(i) because extraordinary and compelling reasons
28     justify relief. Each of these reasons – namely, his advanced age and failing health, and his
       vulnerability to severe illness or death from COVID-19 – is discussed in detail herein.
                                                         4
                                     MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 9 of 151 Page ID #:2634


1            1.     The nature and circumstances of Mr. Seresi’s offense weigh in favor of
2                   relief.
3            It is beyond dispute that the offense of conviction was Mr. Seresi’s first, and that he
4      has no history of violence and no criminal history. As discussed below, moreover, the
5      record reflects that Mr. Seresi was a minor participant in the charged conspiracy and did
6      not financially benefit from the scheme.
7            As the Court is well aware, the criminal conspiracy charged in United States v.
8      Andonian (the “Andonian Conspiracy”) was a vast, complex scheme that took place over a
9      number of years.       Compared to his co-defendants, the cooperating witnesses, and
10     unindicted co-conspirators, Mr. Seresi was a minor player and was only involved for a
11     short time. 3 The Andonian Conspiracy began in 1985. (Presentence Report “PSR” at ¶
12     34.) RAOF, a jewelry business owned by co-defendant Raul Vivas, was incorporated in
13     1986. (PSR, ¶ 59.) Mr. Seresi was employed by RAOF as a bookkeeper from February
14     1987 until December 1988. (PSR, ¶ 149.) He earned $700 per week. (Id.) In his role as a
15     bookkeeper, Mr. Seresi collected, counted, and recorded incoming and outgoing payments
16     to and from RAOF and delivered gold. (PSR, ¶ 150.) After Raul Vivas left the country in
17     late 1988, Mr. Seresi opened J.C. Jewelers and continued to collect and record payments as
18     directed by Mr. Vivas and Mr. Iglesias.
19           At all times during the course of his employment, Mr. Seresi acted at the direction of
20     his superiors, Raul Vivas and Tomas Iglesias. He had no underlings, managed no one, and
21     had little, if any, authority to make independent decisions. (Sentencing Tr., Vol. 1, 94:4-
22     95:2, 98:15-99:5.) In recognition of these facts, at sentencing, when the court structured
23     the hearing pursuant to the case’s “hierarchy of criminality,” Mr. Seresi was second,
24     meaning he was the least culpable of the four defendants that received 505-year sentences,
25
26
       3
27      With all due respect to the Court, Mr. Seresi maintains his contention, as detailed in his motion
       pursuant to 28 U.S.C. § 2255 (Dkts. 1275, 1277, and 1311-1), that Brady and 404(b) evidence was
28     wrongly introduced against him, which clouds the evaluation of his culpability and role in the
       conspiracy.
                                                       5
                                    MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 10 of 151 Page ID #:2635


1    and second least culpable in the entire Andonian Conspiracy. (Sentencing Tr., Vol. 1,
2    27:1-7.)
3          In addition, the record demonstrates that Mr. Seresi did not benefit financially from
4    the scheme. See United States v. Andonian, 29 F.3d 634, *11 (9th Cir. 1994) (noting that
5    Mr. Seresi “was not personally involved in handling all of the funds”) and Dkt. 1348-17 at
6    3 (noting that the record contains no evidence that Mr. Seresi was involved with, or could
7    have reasonably foreseen, shipments of proceeds from New York to Los Angeles).) In fact,
8    at sentencing, the court found him unable to pay a fine or the costs of imprisonment.
9    (Sentencing Tr., Vol. 2, 193:14-194:1) (noting that, “[Mr. Seresi], apparently, is a man of
10   rather modest means, and he has two [sic] young children and again a modest residence.”)
11         The nature and circumstances of Mr. Seresi’s offense – including its non-violent
12   nature, and Mr. Seresi’s comparatively minor role – thus weigh in favor of compassionate
13   release. See United States v. Arreola-Bretado, 445 F.Supp.3d 1154, 1154 (S.D. Cal. 2020)
14   (granting   compassionate     release   to   defendant    convicted    of   importation    of
15   methamphetamine and noting that the nature and circumstances of the offense weighed in
16   favor of relief because the defendant “is a nonviolent offender” and “[s]he has no prior
17   record”).
18         A recent decision from this district lends ample support for this conclusion. In
19   United States v. Parker, the court adjudicated a claim for compassionate release made by
20   an elderly inmate serving a life sentence, who stood convicted for his lead role in a massive
21   narcotics conspiracy wherein he and his fellow law enforcement officers executed false
22   “search warrants” upon drug stash houses and robbed drug dealers of cash, weapons, and
23   narcotics. ––– F.Supp.3d ––––, 2020 WL 2572525 (C.D. Cal 2020). The government
24   vehemently opposed compassionate release in light of the nature and circumstances of the
25   offense, noting, inter alia, that the defendant abused a position of trust, that the defendant
26   “was the ringleader of a significant drug conspiracy that had far-reaching effects,” and that
27   the defendant “had the capacity to, and was prepared to, engage in violent acts if necessary
28   to further his drug trafficking activity.” Id., at *11. While the court agreed that the
                                                   6
                                 MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 11 of 151 Page ID #:2636


1    defendant’s offense conduct was undoubtedly “serious,” the court noted that “‘evidence of
2    postsentencing rehabilitation may plainly be relevant’” and “‘[s]everal courts have …
3    considered a defendant’s rehabilitation in granting compassionate release.’” Id. (quoting
4    Pepper v. United States, 562 U.S. 476, 491 (2011) and United States v. Brown, –––
5    F.Supp.3d ––––, ––––, 2020 WL 2091802, at *7 (S.D. Iowa Apr. 29, 2020)). The court
6    therefore ultimately concluded that the nature and circumstances of the offense weighed in
7    favor of compassionate release, in light of the defendant’s laudable efforts at rehabilitation,
8    which included earning two associate’s degrees, completing numerous certificate programs,
9    and holding several jobs. Id.
10         Mr. Seresi presents a case on all fours. During his term of incarceration, Mr. Seresi
11   has earned three associate’s degrees – in Social & Behavioral Sciences, in Arts &
12   Humanities, and in American Studies – as well as a Legal Assistant/Paralegal Certificate.
13   He has also successfully completed approximately 85 educational and service-oriented
14   courses. See Cohen Decl., ¶ 4, Exhibit 3. Like in Parker, therefore, Mr. Seresi’s laudable
15   efforts at rehabilitation weigh in favor of compassionate release. See id; see also United
16   States v. Decator,––– F.Supp.3d ––––, ––––, 2020 WL 1676219, at *4 (D. Md. Apr. 6,
17   2020) (finding that § 3553(a)(1) factor favored compassionate release because, inter alia,
18   “[w]hile incarcerated, Decator has participated in extensive education and rehabilitative
19   programming; he has participated in over 1,500 hours of programming and has completed
20   more than 70 courses”); United States v. Redd, ––– F.Supp.3d ––––, 2020 WL 1248493, at
21   *10 (E.D. Va. Mar. 16, 2020) (finding that inmate’s evidence of rehabilitation favored
22   sentence reduction because inmate “has demonstrated a commitment to self-improvement,
23   devoting hundreds of hours to vocational programs, assisting others in their rehabilitative
24   efforts, exhibiting solid work habits, [and] caring for mental health inmates”); United States
25   v. Perez, No. 88-cr-10094-JTM, 2020 WL 1180719, at *3 (D. Kan. Mar. 11, 2020) (finding
26   that inmate’s rehabilitation favored compassionate release where inmate “gained his GED
27   while in prison and has availed himself of various educational programs.”).
28
                                                   7
                                 MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 12 of 151 Page ID #:2637


1          For all of these reasons, the nature and circumstances of Mr. Seresi’s offense, when
2    viewed in light of his substantial rehabilitative efforts, weigh in favor of relief.
3          2.     Mr. Seresi’s history and characteristics weigh in favor of relief.
4                 a.     Mr. Seresi’s age and health weigh in favor of relief.
5          Mr. Seresi is both elderly and infirm.           He suffers from several degenerative
6    conditions, including high blood pressure, gout, arthritis, hearing loss, cataracts, and
7    macular degeneration. See Cohen Decl., ¶ 3. His failing health alone weighs in favor of
8    compassionate release. See Parker, 2020 WL 2572525 at *9 (noting that defendant’s
9    advanced age and “diabetes, arthritis, and hypertension” were considerations justifying
10   compassionate release).
11         Moreover, Mr. Seresi faces additional, severe risk in light on the ongoing COVID-19
12   pandemic. Indeed, the COVID-19 pandemic presents a dramatic and unprecedented threat
13   to incarcerated individuals. The consensus among public health and legal experts is that
14   prisons are uniquely ill-situated to handle the current pandemic. 4
15         Experts’ concerns are far from hypothetical. COVID-19 is now growing inside the
16   Bureau of Prisons at a rate exponentially greater than among the population at large.
17   7.68% of incarcerated individuals have been confirmed positive for COVID-19 compared
18   to 1.49% of the U.S. population. 5 The infection rate inside the BOP is 5.15 times higher
19   than that of the United States. 6 114 federal inmates and 1 BOP staff member have died
20   from the coronavirus. 7 As the Honorable Judge Anita B. Brody simply and accurately put
21
22   4
       See, e.g., P. Leila Barghouty, The Outline, U.S. Prisons Are Not Ready for Coronavirus (March
23   6, 2020), at https://theoutline.com/post/8770/prison-coronavirus-covid-19-
     outbreak?zd=1&zi=oixu2i52; Martin Kaste, National Public Radio, Prisons and Jails Worry
24   About Becoming Coronavirus ‘Incubators’ (March 13, 2020), at
     https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-aboutbecomingcoronavirus-
25   incubators; Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-
     President Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal
26   Experts in the United States (last updated March 2, 2020), at
     https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
27   19_letter_from_public_health_and_legal_experts.pdf.
     5
       See https://federaldefendersny.org/
     6
28     See id.
     7
       See https://www.bop.gov/coronavirus/
                                                     8
                                  MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 13 of 151 Page ID #:2638


1    it, “[p]risons are tinderboxes for infectious disease” and “are ill-equipped to prevent the
2    spread of COVID-19.” United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL
3    1627331, at *1, 7-8 (E.D. Pa. Apr. 1, 2020); see also United States v. Gonzalez, No. 2:18-
4    CR-0232-TOR-15,        2020     WL     1536155        at   *2   (E.D.   Wash.    Mar.    31,   2020)
5    (“Because it is impossible to practice social distancing or isolation in a jail setting, the
6    pandemic will be devastating when it reaches jail populations.”). 8
7           While COVID-19 poses great risk to all incarcerated people, Mr. Seresi is uniquely
8    vulnerable to severe illness and death from COVID-19 due to his age and poor health. 80%
9    of those who die from coronavirus are over 65, and as many as 15% of older adults infected
10   will die. 9 Additionally, “[t]he latest evidence shows that people with uncontrolled … high
11   blood pressure may be at risk of getting severely ill with COVID-19.” 10 Mr. Seresi’s age
12   and health combined thus make his risk of succumbing to the coronavirus all the more real,
13   and dire.
14          Accordingly, the inescapable conclusion that the court reached in Rodriguez applies
15   equally here: “The BOP cannot adequately protect Mr. [Seresi] from infection, especially in
16   light of his vulnerability” to the deadly virus. Rodriguez, 2020 WL 1627331, at *9. This
17   Court has the authority to prevent Mr. Seresi from becoming another statistic and should
18   exercise that authority here.
19          Mr. Seresi’s age and health thus weigh in favor of compassionate release.
20   //
21
22
     8
23     While the statistics discussed above are staggering in their own right, it is important to put them
     into perspective and remember the human cost of incarceration during a pandemic. Take, for
24   example, the tragic case of Reginald Waddell. Mr. Waddell died from COVID-19 complications
     the night before his motion for compassionate release was granted. See United States v. Waddell,
25   No. 1:09-cr-00435-LO, Dkt. 122, (E.D. Va. Aug. 4, 2020). Mr. Waddell was forced to wait 30
     days to exhaust his administrative remedies and an additional 14 days in quarantine. Due to these
26   procedural delays, Mr. Waddell died in custody, alone, instead of with his loving family, despite
     all parties’ agreement that release was warranted.
     9
27     See https://www.businessinsider.com/most-us-coronavirus-deaths-ages-65-older-cdc-report-
     2020-3.
     10
28      See https://www.mayoclinic.org/diseases-conditions/coronavirus/expert-answers/coronavirus-
     high-blood-pressure/faq-
                                                       9
                                   MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 14 of 151 Page ID #:2639


1                    b.   Mr. Seresi’s characteristics weigh in favor of relief.
2           As noted above, Mr. Seresi has been an exemplary inmate throughout his
3    imprisonment. He has received a single, uncontested disciplinary action during his 30
4    years of incarceration. 11 This is in spite of the fact that he spent the first 20 years of his
5    incarceration in maximum security facilities – 15 years in Lompoc and 5 years in Atwater,
6    two of the most violent facilities in the country at the time. He considers his stellar record
7    attributable to his commitment to avoid confrontations, fights, inmate politics, drinking,
8    gambling, drugs, and gangs.
9           Mr. Seresi has spent his years of incarceration learning and reading as much as
10   possible, and helping others achieve their educational goals. As discussed, he has earned
11   three associate’s degrees and a paralegal certificate while incarcerated, and has successfully
12   completed approximately 85 educational and service-oriented courses. See Cohen Decl., ¶
13   4, Exhibit 3.
14          Mr. Seresi’s family knows him to be a gentle, kind, and caring person. He is loved
15   by his wife, Maria, his grown children, Patricia, Cristina, and Ricardo, his ten
16   grandchildren and step-grandchildren: Shawn (24), Valerie (23), Tristan (14), Giancarlo
17   (10), Nicolas (7), twins Miranda and Liliana (5), Lucas (5), Guilian (3), and Giovanni (1),
18   his sister and his nieces and nephews. Prior to MDC’s cancellation of visitation, his family
19   visited him every Tuesday and they speak nearly daily on the phone. See Cohen Decl., ¶5.
20   His family has stood with him throughout his incarceration and will remain devoted to him
21   if he is released.
22          His daughter Patti describes him as an “exceptional” and “unique” person who
23   always learns from his mistakes and constantly strives to become a better person. See
24   Cohen Decl., Exhibit 4. Despite his lengthy incarceration, he has maintained a positive
25
26   20487663#:~:text=Health%20risks%20linked%20to%20high,severely%20ill%20with%20COVID
27   %2D19%20.
     11
        See Cohen Decl., ¶4, Exhibit 1 at Exhibit A, Discipline Hearing Officer Report. Mr. Seresi’s
28   single disciplinary incident involved putting a nominal amount of money on another inmate’s
     books. It was wholly non-violent and Mr. Seresi readily admitted his mistake.
                                                     10
                                  MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 15 of 151 Page ID #:2640


1    outlook and teaches his children to always look for the positive. Id. He has remained
2    committed to broadening his mind and has taken advantage of every opportunity to take
3    classes and to learn while incarcerated. Id.
4          Mr. Seresi’s characteristics, including his strong family ties, certainly weigh in favor
5    of relief. See United States v. Mondaca, 2020 WL 1029024, at *4 (S.D. Cal. Mar. 3, 2020)
6    (noting that many courts have determined that the history and characteristics factor weighs
7    in favor of a sentence reduction where an inmate “has numerous family ties, including
8    family members who will provide for him.”).
9          3.     The balance of the § 3553(a) factors weigh in favor of relief.
10                a.     Mr. Seresi’s significant term of incarceration satisfies the sentencing
11                       goals of deterrence.
12         Mr. Seresi has served the majority of his adult life in prison. This alone has
13   sufficiently deterred him from engaging in future criminal conduct—which, given his lack
14   of criminal history and non-violent nature, was unlikely to begin with—and satisfies the
15   need for specific deterrence. Further, his exemplary prison record and the educational and
16   vocational training he has undertaken—knowing he had a near nonexistent chance of
17   release—further demonstrate that Mr. Seresi has been adequately deterred from future
18   criminal conduct.
19         As for general deterrence, a 30+ year sentence sends a strong message to would-be
20   offenders that the United States will prosecute money laundering offenses to the fullest
21   extent of the law, and that such crimes will carry harsh penalties.
22         Thus, the more than 31 years Mr. Seresi has served sufficiently reflects the
23   seriousness of the offense, the need for deterrence, and promotes respect for the law.
24   Further incarceration is unnecessary to satisfy these goals. See Parker, 2020 WL 2572525
25   at *12 (“While Parker’s underlying criminal offenses are undeniably serious, Parker has
26   already served nearly 22 years in prison, which ‘has consumed a large part of his life and
27   by any measure represents a very substantial punishment that reflects the seriousness of his
28   offenses and the need for general or specific deterrence’ and ‘is also a period of time that
                                                    11
                                 MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 16 of 151 Page ID #:2641


1    promotes respect for the law and provides just punishment for his offenses.’”) (quoting
2    Redd, 2020 WL 1248493 at *8).
3                 b.    Release will best provide Mr. Seresi with necessary medical care.
4          As discussed above, further incarceration presents a grave risk to Mr. Seresi’s health
5    in light of the COVID-19 pandemic. Mr. Seresi cannot practice social distancing, the sole
6    means of protecting oneself from infection, within a custodial environment. The risk to his
7    life, should he become infected, cannot be overstated. Thus, release, not further
8    incarceration, is the best means to protect Mr. Seresi’s health and provide him with needed
9    medical care. Moreover, given Mr. Seresi’s “extensive use of prison programming, the
10   only thing left ‘to provide the defendant with needed education or vocational training’ is to
11   pursue an actual vocation.” Brown, 2020 WL 2091802 at *10 (citing U.S.C. §
12   3553(a)(2)(D)).
13         This factor too, therefore, weighs in favor of release.
14                c.    The need to avoid unwarranted sentencing disparities weighs in
15                      favor of Mr. Seresi’s early release.
16         If sentenced today, Mr. Seresi would likely receive a variance below the Guidelines
17   range to avoid unwarranted sentencing disparities among similarly-situated defendants, as
18   well as to avoid unwarranted similarities among dissimilarly-situated defendants. See 18
19   U.S.C. § 3553(a)(6); Gall v. United States, 552 U.S. 38, 55 (2007).
20         As the Court is aware, the government divided the conspiracy with which Mr. Seresi
21   was charged into two parts—the Andonian case, No. 2:89-cr-190-WDK, before Judge
22   Keller, in which he was charged, and the Koyomejian case, No. 2:89-cr-189-CBM, before
23   Judge Marshall. According to Assistant United States Attorney Richard G. Rathmann, who
24   prosecuted the Koyomejian case, “the level of sophistication in the Koyomejian case, in
25   many respects, dwarfed the Andonian case.” See Weinstein, Henry, “Eight Plead Guilty to
26   Money Laundering Counts.” Los Angeles Times, Oct. 2, 1993. Yet, the defendants in the
27   Koyomejian case received significantly lower sentences than Mr. Seresi did, ranging from
28   0 to 23 years with the possibility of reduction for cooperation, despite being convicted of
                                                  12
                                 MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 17 of 151 Page ID #:2642


1    the same conduct. The lead defendant in the Koyomejian case was released over ten years
2    ago, in January 2007.
3             Mr. Seresi, of course, was not the lead defendant in the Andonian case. He was the
4    seventeenth charged, reflecting his low-level role.       (Sentencing Tr., Vol. 1, 27:1-7.)
5    Moreover, as noted, the sentencing court deemed him to be the second least culpable
6    overall, and the least culpable of the four defendants to receive 505-year sentences. His
7    early release, therefore, would eliminate the unwarranted sentencing disparity that currently
8    exists between him and the Koyomejian defendants. See Parker, 2020 WL 2572525 at *13
9    (“‘[T]he need to avoid unwarranted sentence disparities among defendants with similar
10   records who have been found guilty of similar conduct’ also cuts in favor of release.’
11   While Parker received a life sentence, Ruelas, Parker’s co-conspirator and half-brother,
12   ultimately received a reduced sentence of 228 months. Similarly, after agreeing to plead
13   guilty, Wilcox and Strickler, the other members of the [conspiracy], received sentences of
14   63 months and 24 months, respectively.”) (quoting 18 U.S.C. § 3553(a)(6)).
15                   d.     Post-Booker, Mr. Seresi would face a significantly less severe
16                          sentence.
17            “Courts have specifically recognized the significance of Booker where, pursuant to
18   other provisions of the FSA, inmates have sought reductions of sentences imposed prior to
19   Booker. 12     Parker, 2020 WL 2572525 at *10; see also Jones v. United States, 431
20   F.Supp.3d 740, 747 (E.D. Va. 2020) (“The retroactive nature of the [FSA] provides long-
21   awaited relief to those sentenced under the unconstitutionally imposed mandatory guideline
22   ranges.”); accord United States v. Stanback, 377 F. Supp. 3d 618, 625 (W.D. Va. 2019)
23   (“The court finds that it has authority under 18 U.S.C. § 3582(c)(2) to modify Stanback’s
24   sentence, taking into account the advisory nature of the guidelines after Booker and the
25   considerations set forth in 18 U.S.C. § 3553(a).”).
26
27
28   12
          United States v. Booker, 543 U.S. 220 (2005).
                                                      13
                                    MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 18 of 151 Page ID #:2643


1          Post-Booker, there is little question that Mr. Seresi would face a much less severe
2    sentence. From October 1, 2018 through September 30, 2019, judges have sentenced
3    below the Guidelines range in 59.2% of all money laundering cases. See U.S. Sent’g
4    Comm’n Quarterly Data Report, 4th Quarter Release, Preliminary Fiscal Year 2019 Data
5    through September 30, 2019, at p. 17 (Table 10).              The average extent of downward
6    variance is 48.4%. Id. at p. 27 (Table 18). If Mr. Seresi were to receive the median
7    percentage decrease of 50%, his life sentence – which the Sentencing Commission
8    calculates as 470 months – would be reduced to 227 months. Mr. Seresi has already served
9    31 years, over 12 years longer than his likely sentence. 13
10         Moreover, though the Andonian conspiracy was massive, today, it is not
11   unprecedented. Over the last several years, many high-profile defendants whose crimes
12   dwarf the conduct at issue were sentenced to significantly less time than Mr. Seresi. To
13   name the most obvious example, Bernie Madoff, the architect of “the largest, longest, and
14   most widespread Ponzi scheme in history,” responsible for defrauding his investors of $65
15   billion, was sentenced to 150 years in prison 14 – which is less than 30% of Mr. Seresi’s
16   sentence. Likewise, Arthur Budovsky, the most culpable defendant in a case described by
17   the government as “perhaps the biggest money laundering scheme in U.S. history” 15 -
18   involving an underground hub used to launder $6 billion in money tied to credit card fraud,
19   identity theft, investment fraud, computer hacking, child pornography, and drug trafficking
20   – was sentenced to 20 years. 16 And Andrew Caspersen, the Wall Street scion who stole
21   $40 million from his friends and family, was sentenced to 4 years. 17
22
23
24   13
        The average sentence for money laundering is 5 years, with a median sentence of 2.75 years. Id.
25   at p. 9 (Table 6).
     14
        Henriques, Diana B., “Madoff is Sentenced to 150 Years for Ponzi Scheme,” N.Y. Times, June
26   29, 2009.
     15
        Hays, Tom, “7 Charged in $6B Money Laundering Case,” A.P., May 28, 2013.
     16
27      Pagliery, Jose, “Creator of Online Money Liberty Reserve gets 20 Years in Prison,” CNN
     Money, May 6, 2016.
     17
28      Goldstein, Matthew, “Wall St. Scion gets 4 Years in Prison for Fraud,” N.Y. Times, November
     4, 2016.
                                                    14
                                  MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 19 of 151 Page ID #:2644


1          Thus, post-Booker, Mr. Seresi likely would receive a significantly less severe
2    sentence. This factor too weighs in favor of compassionate release.
3          4.     Mr. Seresi poses no danger to his community.
4          Prior to his incarceration, Mr. Seresi had no history of violence. His prison record
5    belies any notion that he poses a danger to his community.
6          At sentencing, not only was Mr. Seresi in Criminal History Category I, he had no
7    prior convictions whatsoever, other than minor vehicle code infractions. (PSR ¶¶ 125-129.)
8    Indeed, his offense conduct was, by any measure, an aberration in an otherwise law-abiding
9    life. He was then a married 44-year-old with job skills, no history of drug use, and no
10   criminal record, placing him among the offenders least likely to recidivate in the entire
11   criminal justice system. His advanced age now puts him squarely in that category. 18
12         Mr. Seresi, moreover, has been an exemplary inmate throughout his imprisonment.
13   As discussed above, he has taken advantage of every rehabilitative opportunity afforded to
14   him, simply for the sake of self-improvement. He has received a single, uncontested
15   disciplinary action during his 30 years of incarceration, in spite of the fact that he spent the
16   first 20 years of his incarceration in notoriously-violent maximum security facilities.
17         Plainly, Mr. Seresi is not a danger. 19 To the extent that the Court harbors doubts in
18   this regard, however – though, emphatically, it need not – those concerns are “significantly
19   addressed by the fact that when the Court sentenced [Mr. Seresi], the Court ordered that
20   ‘[i]f released from imprisonment, [Seresi] shall be placed on supervised release for a term
21   of [three] years.’” See Exhibit A (Judgment and Commitment Order). In other words, any
22   danger that Mr. Seresi conceivably poses to his community is adequately mitigated by the
23   term of supervised release he will begin serving upon his release from incarceration, which
24   will assure that, should be stray from a law-abiding path, the Court retains the power to
25   return him to custody. See Parker, 2020 WL 2572525 at *13; see also Marks, 2020 WL
26
27
     18
28     See United States Sentencing Commission, The Effects of Aging on Recidivism Among Federal
     Offenders (Dec. 2017).
                                                   15
                                 MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 20 of 151 Page ID #:2645


1    1908911 at *15 (finding that any risk of danger associated with a reduction in sentence
2    “can be further mitigated by supervised release.”); United States v. Williams, 2020 WL
3    1751545, at *3 (N.D. Fla. Apr. 1, 2020) (noting, with respect to inmate’s motion for
4    compassionate release, that while “the Court cannot conclude ... that he poses no risk at all
5    to public safety ... the risk of him engaging in further criminal conduct is minimal and can
6    be managed through ... the terms of his supervised release.”); see also Mondaca, 2020 WL
7    1029024 at *4 (noting that inmate’s compassionate release posed minimal danger because
8    inmate “will be supervised by the Probation Department upon his release from custody
9    through a five year term of supervised release”).
10         For all of these reasons, Mr. Seresi poses no threat of recidivism or danger to society,
11   and this factor too weighs in favor of compassionate release.
12   C.    Mr. Seresi has a well-established release plan.
13         Finally, Mr. Seresi has a well-established release plan that will provide him with care
14   and stability following his release from incarceration. 20
15         Upon release, Mr. Seresi would move in with his daughter, Patricia, and her family
16   in Santa Clarita. See Cohen Decl., ¶ 6; Exhibit 4. Patricia is a state-certified Spanish-
17   language interpreter and a valued member of the Los Angeles Superior Court family,
18   having served the community in that role for 18 years.
19         In addition to Patricia, Mr. Seresi has significant family ties in the Los Angeles area,
20   including his wife, his sister and her children, and his two other children, Cristina and
21   Ricardo. His entire family lives nearby and will be a constant source of support. See
22   Cohen Decl., Exhibit 5. Due to the support of his adult children, all of whom have
23   successful careers and stable families of their own, he will have fewer challenges when
24   reentering society than he might otherwise face. He will be able to work with his son,
25   Ricardo, at his electronics repair store. See Cohen Decl., Exhibit 5. Should this prove to be
26
27
     19
28     Should Mr. Seresi face deportation upon his release from BOP custody, plainly he will pose no
     danger to his community.
                                                    16
                                 MOTION FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 21 of 151 Page ID #:2646


1    too much for him in light of his failing health, his children will support him financially, and
2    in return, he will help them by providing childcare for his grandchildren. Id. He is very
3    much looking forward to making up for lost time with them.
4                                        IV. CONCLUSION
5          As the foregoing discussion reveals, Mr. Seresi is eligible for compassionate release,
6    all discretionary factors weigh in his favor, and relief is amply justified. The Court should
7    therefore reduce Mr. Seresi’s sentence to time-served, modify the terms of supervised
8    release to accommodate his release plan, and release him from custody forthwith.
9
10                                           Respectfully Submitted,
                                             COHEN WILLIAMS LLP
11
12   Dated: September 14, 2020               By: /s/ Reuven L. Cohen
                                                 Reuven L. Cohen
13                                               Attorneys for Defendant
14                                               JUAN CARLOS SERESI
15
16
17
18
19
20
21
22
23
24
25
26
27
     20
28     Should Mr. Seresi face deportation upon his release from BOP custody, he will be deported to
     Argentina where he will enjoy the support of his nephew. See Cohen Decl., ¶ 7.
                                                    17
                                 MOTION FOR COMPASSIONATE RELEASE
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 22 of 151 Page ID #:2647




                             EXHIBIT A
            Case 2:89-cr-00190-SVW I JDocument
                                       j M t e d l^tates  D i 09/14/20
                                                  1407 Filed  s t r i c t CPage
                                  C^Pitral t)istfict of C a l i f o
                                                                            ojiu^r t23 of 151 Page ID #:2648
                                                                                                                                                          n
                                                                                                                                                    8S-190(D)-M3K
UNITED OTATES b p AMERICA vs.                                                                                      Docket No. C R             -
Defendant's Name               JUfiK CftRIiJS                S ^ I                                                 Social Security No.              XXX-XX-XXXX
                               4000 Bsdger iWe.                                                                                                     sante as residence
& Residence                                                                                                        Mailing Address            _
                               Sylxaar', CA 91342
Address       • •                                    ••


                                                 JUDGMEm:^UDJ^bB^Jiq.t4/^C0tAMnMEHJ ORDER
                                                                                                                                                                              MOfTH            DAY     YEAR
                               In the presence of the attorney fo r the government/the dilefvcf^nt ap'peapS i,n person^n'ffhTs date.                                          P i j ^ t 21, 1991
 COUNSEL            [~~]     WITHOUT COUNSEL                     Howeve>, the Court advised defe|idant'.of, ritopfeTO-^^WH'fTse^'^wid^asked whether, defendant desired to
                                                                 have counsel appointed by .the Cofirt and the fetendant thereupon wailed assistance of counsel.

                     X       WITH COUNSEL.
                                                                 •                         ' f ., ..(^Ia'me,of;Cour •sel)


     PLEA                ]                                                                  ) a s i s $ | r # eW
                             GUILTY, and the Cbijrt being satisfisd^that there is a factuai basi;                                                            I^^MbERk                      X    NOT GUILTY
                                   • .         .:. • t . . ; '•            lY

    FINDING                  t h e r e being a l B Q f ^ ^ v e f d i c ' t of X     GUILTY, defendant haV'beenrcofl.v4eted«a6.et3asged^,f.ihfi.OTtebse(s^^^

    CXxnspixacy tx>5 Lacstid^a: ttac^, i n vioiatit»i of 18 OSC 371; 1956, as ctergoi i n Cmiat 2 of the Fixst
    Sc|jacsedLtn!g-lMictser^ Aid and Abet Money Laondsring, jat'fxolaticn of 18 tJSC 2, 1956(a)(1), as
    c h a r ^ i n Counts 3-27 o f the F i r s t Superssdii^ Indictsaait.


 JUDGMENT             The- Court asked whether defendant had anything to say why judgment shouid not be pronounced. Because no sufficient cause
AND PROB./            to the contrary was shown; or appeared to the Cqu*t,..the Court adjudged the defendant guiity as charged ahd conyicted and ordered.,
COMMITMENT            that; Pursuant to the Sentencing Reform Act of"l984, it is the judgment of the Court that the defendant is hereby committed to
   ORDER              the custody of the Bureau of Prisons to be imprisoned for a term of: 5 0 5 y a a r S « U l i s tSItn <X3ilSistS Of 5 y e a r s
on Count 2 and 20 years an Counts 3 through 27, all terms to be s&csmd oonsscaatively..        If the
defendant is       zrelea^a fma imprisojii^t,     the defendant, shall be placed on supervised
release for a term of three years.     5his term oisisistis o f y e a r s oa eac^ of Oamts 2 throy^
27, all sucii teem to run cxHicurr^tly     uMer tile following tecoB and cojrfitaxsiss 1) deferaSatt
shall oonply with ths rvales and regiilatiais  of tiie 0, S. {>cctoatics»-aEfio2 and Gan£ar%t Order 318.
Rscsvant to SecticQ 5El.2(f )(2) of tiie Guidelii^,     ail fines are vsaived, incliaSng'the  costs of
is^ri^s^mt    as^ supervisicmo  It is ordered that the defeiKiant shall pay a sj^ciai-       assessnent
in the anount of $1,300 to the United States.                                         fAv
                                                                                                                                                                     r^i •'     ' 1 -. .             . •



                                                                                                                                                                                 at




In addition, to the specia'i-cpnditions bf supervision imposed above, it is hereby ordered that the Standard Conditions"of'Pr661tion and Supervised
Release set out on the.reverge.side of this judgment be imposed. The Court may change th& conditions of supervision, reduce or extend the period
of supervision, and at any time during-the'"supervisi6'n period or within the'.maximum period permitted by law, rriay issue'a warrant and revoke
supervision for a violation gceurring during the supervision period.

       This is a direct commitment to the Bureau of Prisons, and the Court has NO OBJECTION should the Bureau of Prisons designate defendant,
•      to a Community Corrections Center..


Signed By:            U.S. District Judge                                                                                   -H:h:®""f«1agistrate'          ••'••"1
                                                                                                                                        r. . r                i|
It is ordered that the Clerk deliver a certified copy                                                                                               LEONAfD A.^ROSNAN, C
of this Judgment and Probation /Commitment Order
to the U.S. Marshal or other qualified officer.                                                                                           2 9 199.1
                                                                                  .Dated/Filed
AO-245.-A     (01/90)                                                                                                                                            f
       Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 24 of 151 Page ID #:2649
             STANDARD CON W O N S OF PROBATION AND S U ^ R V I S E D RELEASE
                         While the defendant is on probation or supervised release pursuant to this Judgment:

 1.   The defendant shall not commit another Federal, state               10.    the defendant shall not associate with any persons
      or local crime;                                                            engaged in criminal activity, and shall not associate with
      the defendant shall not leave the judicial district without                any person convicted of a felony unless granted
      the written permission of the court or probation officer;                  permission to do so by the probation officer;
 3.   the defendant shall report to the probation officer as              11.    the defendant shall permit a probation officer to visit him
      directed by the court or probation officer and shall                      • or her at any time at home or elsewhere and shall permit
      submit a truthful and complete written report within the                   confiscation of any contraband observed in plain view
      first five days of each month;                                             by the probation officer;
 4.   the defendant shall answer truthfully all inquiries by the          12.    the defendant shall notify the probation officer within 72
      probation officer and follow the instructions of the                       hours of being arrested or questioned by a law
      probation officer;                                                         enforcement officer;
      che defendant shall support his or her dependents and               13.     the defendant shall not enter into any agreement to act
      meet other family responsibilities;                                       , as an informer or a special agent of a law enforcement
                                                                                  agency without the permission of the court;
 6.   the defendant shall work regularly at a lawful
      occupation unless excused by the probation officer for              14.    as directed by the probation officer, the defendant shall
      schooling, training, or other acceptable reasons;                          notify third parties of risks that may be occasioned by
      the defendant shall notify the probation officer within 72                 the defendant's criminal record or personal history or
      hours of any change in residence or employment;                            characteristics, and shall permit the probation officer to
                                                                                 make such notifications and to conform the defendant's
 8.   the defendant shall refrain from excessive use of alcohol                  compliance with such notification requirement;
      and shall not purchase, possess, use, distribute, or
      administer any narcotic or other controlled substance,              15.    the defendant shall not possess a firearm or other
      or any paraphernalia related to such substances, except                    dangerous weapon;
      as prescribed by a physician;                                       16.    the defendant shall, upon release from any period of
      the defendant shall not frequent places where controlled                   custody, report to the probation officer within 72 hours
      sutistances are.jliegally sold, used, distribute'd or ,
      administered;"       ' .'\  ,      ..

                          These conditions are in addition to any other conditions imposed by this Judgment.


                                                               RETURN
         have executed the within Judgment and Commitment as follows:

            Defendant delivered on            ^        .                            .to
            Defendant noted appeal on

            Defendant released on

            Mandate issued on

            Defendant's appeal determined on

            Defendant delivered on .                                                 to   ^>5.      /%yLl/7lB>U-Z7^ALy'
            at            Lom^oc ^                   CA^/^<^t^                                    , the institution designated
            by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                          UNITED STATES MARSHAL

DATED:                                       / " 7 ^                      BY:


                                                   ' CE-RTI FrCATcE^^Si??^
I hereby attest and certify this date that the foregoing document is a full, truejand cprfectvCGPyjaf^e original on file in my office, and
in my legal custody
                                                                          CLERK|!2);S.'.DISTBJeT e©URT


DATED.


AO-245-A (01/90)                     J U D G M E N t AND PROBATION/COMMITMENT ORDER
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 25 of 151 Page ID #:2650




 1                        DECLARATION OF REUVEN L. COHEN
 2         I, Reuven L. Cohen, declare:
 3         1.     I am appointed counsel for Juan Carlos Seresi. I am licensed to practice
 4   law in the State of California and I am admitted to practice in this Court. I am
 5   submitting this declaration in support of Mr. Seresi’s Motion for Compassionate
 6   Release.
 7         2.     In May 2019, Mr. Seresi submitted a request, pursuant to 18 U.S.C. §
 8   3582(c)(1)(A), to the Warden of Los Angeles Metropolitan Detention Center for a
 9   recommendation that the Bureau of Prisons (“BOP”) file a motion for compassionate
10   release on his behalf. The BOP gave him an official submission date on June 24, 2019.
11   A true and correct copy of his request is attached hereto as Exhibit 1. On August 5,
12   2020, the BOP denied Mr. Seresi’s request. Attached hereto as Exhibit 2 is a true and
13   correct copy of the BOP’s letter.
14         3.     Mr. Seresi suffers from the following medical conditions: high blood
15   pressure, gout, arthritis, obesity, macular degeneration affecting his vision, cataracts,
16   and hearing loss.
17         4.     Mr. Seresi is not a danger to the community. He has no history of violence
18   and is not a threat to recidivate. While incarcerated, Mr. Seresi has earned three
19   associates degrees and a Legal Assistant/Paralegal certificate, as well as completed
20   approximately 85 educational and service-oriented courses, true and correct copies of
21   which are attached hereto as Exhibit 3. His prison record is exemplary, with only one
22   disciplinary action in 31 years. The report is attached hereto as Exhibit A to Exhibit 1.
23         5.     Mr. Seresi is a married man with three grown children and ten
24   grandchildren and step-grandchildren. Prior to MDC’s lockdown, his family visited
25   him every Tuesday and they speak nearly daily on the phone.
26         6.     Upon release, Mr. Seresi will reside with his daughter, Patricia Mawer,
27   and her family in Santa Clarita. Attached hereto as Exhibit 4 is a letter of support from
28   Ms. Mawer. Mr. Seresi will have significant familial support from his extended family
                                                   1
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 26 of 151 Page ID #:2651




 1   in the Los Angeles area. His children will support him financially. In return, he will
 2   provide child care for his grandchildren. Attached hereto as Exhibit 5 are letters of
 3   support from his family and friends.
 4         7.     Should Mr. Seresi be deported to Argentina, he will be supported by his
 5   nephew in Argentina. His extended family with support him from Los Angeles.
 6         I declare under penalty of perjury under the laws of the United States of America
 7   that the foregoing is true and correct.
 8         Executed on September 14, 2020, at Los Angeles, California.
 9
10                                             /s/ Reuven L. Cohen
                                               Reuven L. Cohen
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 27 of 151 Page ID #:2652




                             EXHIBIT 1
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 28 of 151 Page ID #:2653


 1   JUAN CARLOS SERESI
     Register No. 90574-012
 2   Metropolitan Detention Center-Los Angeles
 3   535 Alameda Street
     Los Angeles, CA 90012
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. CR-89-190-SVW
12                             Plaintiff,            REQUEST FOR
                                                     RECOMMENDATION FOR
13                                                   COMPASSIONATE RELEASE
                               v.
                                                     UNDER 18 U.S.C. § 3582(c)(1)(A)
14   JUAN CARLOS SERESI,
15
                               Defendant.
16
17
18
19         I, Juan Carlos Seresi, Register Number 90574-012, hereby request that the Warden,
20   or relevant administrator, at Los Angeles Metropolitan Detention Center, recommend that
21   the Bureau of Prisons (“BOP”) file a motion with the United States District Court that I be
22   granted compassionate release. This request is made pursuant to 18 U.S.C. § 3582(c)(1)(A)
23   and is based on the attached Memorandum of Points and Authorities.
24
25
26
27
28
                                REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 29 of 151 Page ID #:2654


 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2                                      I. INTRODUCTION
 3         My name is Juan Carlos Seresi. I am 71 years old. I have served 30 years of a 505-
 4   year sentence for money laundering. During my incarceration, I have earned three
 5   associates degrees and, as set forth herein, have a nearly unblemished administrative record
 6   with no history of violence. Prior to my incarceration, I had no history of violence before
 7   or during my incarceration.
 8         My half-millennium sentence is unprecedented and unwarranted. Others convicted
 9   of money laundering today face sentences of 3-5 years on average. The most culpable co-
10   conspirators sentenced for the same conduct by U.S. District Judge Consuelo Marshall in
11   the companion case to my own received drastically lower sentences, and were all released a
12   decade ago (or earlier).
13         I have raised three incredible children - including a treasured member of the Los
14   Angeles court family - and have exceptional family support. My children were still at
15   home at the time of my sentencing. I have maintained relationships with them throughout
16   my incarceration. They have since grown into exceptional adults with families of their
17   own, including my ten grandchildren and step-grandchildren, with whom I have built
18   strong relationships despite the fact that they were all born while I have been incarcerated.
19   My family will stand by me upon release and are prepared to help reintegrate me as a
20   contributing member of society.
21         I respectfully request that a motion for compassionate release be filed on my behalf.
22                                   II. BASIS FOR RELEASE
23         Pursuant to BOP Program Statement 5050.50 section 4(a), inmates sentenced for an
24   offense that occurred on or after November 1, 1987 (e.g., “new law”), who are age 70 years
25   or older and have served 30 years or more of their term of imprisonment are eligible for the
26   relief requested herein. I am 71 years of age and will turn 72 in less than one month’s time.
27   To date, I have served 30 years, one month, and 3 days and have earned an additional 4
28
                                                   2
                                REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 30 of 151 Page ID #:2655


 1   years of good conduct credit. I, therefore, meet the necessary requirements for requesting a
 2   recommendation for compassionate release.
 3   A.    FACTORS SUPPORTING A RECOMMENDATION FOR COMPASSIONATE
           RELEASE
 4
           Pursuant to § 571.61(a)(1), I state here the extraordinary and compelling
 5
     circumstances in favor of my release:
 6
           On August 21, 1991, I was sentenced to 505 years in prison by U.S. District Judge
 7
     William D. Keller. I was convicted of one count of conspiracy to launder money, in
 8
     violation of 18 U.S.C. §§ 371, 1956, an offense which carried a five-year statutory
 9
     maximum sentence, and twenty-five counts of aiding and abetting money laundering, in
10
     violation of 18 U.S.C. §§ 2, 1956(a)(1), an offense which carried a twenty-year statutory
11
     maximum sentence per count. See Presentence Investigation Report (“PSR”). The court
12
     found that the value of the laundered funds that qualified as relevant conduct (on a
13
     conspiracy theory) under the Sentencing Guidelines was well over $100 million. See
14
     Sentencing Tr., Vol. 2, 191:17-19 (Aug. 21, 1991). The court determined a total offense
15
     level of 45 and a criminal history category of I, for which the Sentencing Guidelines then
16
     mandated a term of life. Id. at Vol. 1, 75:11-13, 86:21-23, 175:4-6.
17
           Determined to arrive at the mandatory life sentence although the statute of
18
     conviction provided for a term of years, Judge Keller consulted with the Sentencing
19
     Commission hotline. Id. at Vol. 2, 192:17-193:13. After apparently being advised that he
20
     could not legally impose a life sentence, Judge Keller nevertheless imposed a sentence that
21
     would amount to life—or, more accurately, several lifetimes. Judge Keller ordered that the
22
     statutory maximum sentence for each count be imposed, and that each of the resulting 26
23
     sentences run consecutively, for a total sentence of 505 years. Id. at 194:8-18.
24
           On appeal, the Ninth Circuit remanded my sentence to the district court for further
25
     findings of fact and for resentencing if necessary, holding that the district court failed to
26
     make specific findings as to my responsibility for the amount of money laundered and
27
     noting that I “was not personally involved in handling all of the funds.” U.S. v. Andonian,
28
                                                    3
                                 REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 31 of 151 Page ID #:2656


 1   29 F.3d 634, *11 (9th Cir. 1994) (unpublished). On remand, the district court summarily
 2   determined that its original, 505-year sentence was supported by its findings that $118
 3   million laundered by co-conspirators was reasonably foreseeable to me and within the
 4   scope of my agreement, and that resentencing was therefore unnecessary. See U.S. v.
 5   Andonian, No. 2:89-cr-190-WDK, Dkt. No. 1104, at 1-2 (Mar. 3, 1995).
 6            1.     Post-Booker Sentencing Calculation
 7            If I were sentenced today, post-Booker and therefore under the advisory Guidelines
 8   regime, 1 I would likely have received a sentence well under 361 months, which is the
 9   amount of actual time I have served to date.
10            First, from October 1, 2017 through June 30, 2018, judges have sentenced below
11   Guideline range in 60.4% of all money laundering cases. See U.S. Sent’g Comm’n
12   Quarterly Data Report, 3rd Quarter Release, Preliminary Fiscal Year 2018 Data through
13   June 30, 2018, at p. 15 (Table 10A). The median extent of non-government sponsored
14   downward variance is 50%. Id. at p. 24 (Table 16A). If I were to receive the median
15   percentage decrease of 50%, my life sentence – which the Sentencing Commission
16   calculates as 470 months – would be reduced to 235 months. I have already served 361
17   months, over 10.5 years longer than my likely sentence. The average sentence for money
18   laundering is 5 years, with a median sentence of 3 years. Id. at p. 9 (Table 6).
19            Though the conspiracy in my case was massive, it is not unprecedented. Over the
20   last several years, many high-profile defendants whose crimes dwarf mine were sentenced
21   to significantly less time than I was. Bernie Madoff, the architect of “the largest, longest,
22   and most widespread Ponzi scheme in history,” responsible for defrauding his investors of
23   $65 billion, was sentenced to 150 years in prison 2 – which is less than 30% of my sentence.
24   Arthur Budovsky, the most culpable defendant in a case described by the government as
25   “perhaps the biggest money laundering scheme in U.S. history” 3 - involving an
26
27   1
         See United States v. Booker, 543 U.S. 220 (2005).
     2
         Henriques, Diana B., “Madoff is Sentenced to 150 Years for Ponzi Scheme,” N.Y. Times, June 29, 2009.
28   3
         Hays, Tom, “7 Charged in $6B Money Laundering Case,” A.P., May 28, 2013.
                                                           4
                                     REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 32 of 151 Page ID #:2657


 1   underground hub used to launder $6 billion in money tied to credit card fraud, identity
 2   theft, investment fraud, computer hacking, child pornography, and drug trafficking – was
 3   sentenced to 20 years. 4 And Andrew Caspersen, the Wall Street scion who stole $40
 4   million from his friends and family, was sentenced to four years. 5
 5          Second, if sentenced today, the court likely would have sentenced me to less than the
 6   361 months I have already served in order to avoid sentencing me more harshly than a
 7   defendant who:
 8              • commits second-degree murder (235-293 months);
 9              • solicits murder for hire (210-262 months);
10              • kidnaps someone, uses a weapon, and causes the victim permanent or life-
11                  threatening bodily injury (235-293 months);
12              • robs a bank of $118 million, discharges a firearm, and causes bodily injury
13                  (188-235 months);
14              • assaults with intent to commit first-degree murder (135-168 months);
15              • pirates an aircraft (235-293 months); or
16              • recklessly kills someone (27-33 months).6
17          Third, I likely would have received a sentence well under 361 months because I did
18   not receive significant financial benefit from my conduct. In fact, I received nothing. The
19   money laundering Guidelines analysis, like that of most financial crimes, is driven by loss
20   amount as a proxy for the seriousness of the offense and the culpability of the defendant.
21   See U.S.S.G. §2S1.1. That a defendant did not benefit financially from such a crime
22   significantly undermines the rationale of the resulting Guidelines range.7 The trial and
23
24   4
       Pagliery, Jose, “Creator of Online Money Liberty Reserve gets 20 Years in Prison,” CNN Money, May 6,
     2016.
25   5
       Goldstein, Matthew, “Wall St. Scion gets 4 Years in Prison for Fraud,” N.Y. Times, November 4, 2016.
     6
       U.S.S.G. §§2A1.2; 2A1.5; 2A4.1; 2B3.1; 2A2.1; 2A5.1; 2A1.4.
26   7
       Numerous courts have criticized the high-loss financial crime Guidelines and their “fetish with
     abstract arithmetic” as “patently absurd on their face,” United States v. Adelson, 441 F.Supp.2d 506, 512,
27   515 (S.D.N.Y. 2006) (noting the “absurd” sentencing ranges for high-loss frauds
     “expose[] . . . the utter travesty of justice that sometimes results from the guidelines’ fetish with
28   abstract arithmetic, as well as the harm that guideline calculations can visit on human beings if
                                                              5
                                    REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 33 of 151 Page ID #:2658


 1   sentencing court recognized that I did not benefit financially from the crime of conviction.
 2   The court declined to fine or impose costs of imprisonment, noting that, “[Mr. Seresi],
 3   apparently, is a man of rather modest means, and he has two [sic] young children and again
 4   a modest residence.” Sentencing Tr., Vol. 2, 193:14-194:1. While I was convicted of a
 5   very serious crime, the Sentencing Guidelines overstate the severity of my non-violent
 6   offense in providing for a life sentence.
 7          Fourth, a variance below the Guidelines sentence would also avoid unwarranted
 8   sentencing disparities among similarly-situated defendants, as well as the need to avoid
 9   unwarranted similarities among dissimilarly-situated defendants. See 18 U.S.C. §
10   3553(a)(6); Gall v. United States, 552 U.S. 38, 55 (2007). The government divided the
11   conspiracy with which I was charged into two parts—the Andonian case, No. 2:89-cr-190-
12   WDK, before Judge Keller, in which I was charged, and the Koyomejian case, No. 2:89-cr-
13   189-CBM, before Judge Marshall. According to Assistant United States Attorney Richard
14   G. Rathmann, who prosecuted the Koyomejian case, “the level of sophistication in the
15   Koyomejian case, in many respects, dwarfed the Andonian case.” Weinstein, Henry,
16   “Eight Plead Guilty to Money Laundering Counts.” Los Angeles Times, Oct. 2, 1993. Yet
17   the defendants in the Koyomejian case received significantly lower sentences, ranging from
18   0 to 23 years with the possibility of reduction for cooperation, than I did. The lead
19   defendant in the Koyomejian case was released over ten years ago, in January 2007. I was
20   the fourth charged defendant in the Andonian case and, according to the trial and
21   sentencing court, the fourth defendant in terms of culpability. See Sentencing Tr., Vol. 1,
22
23
     not cabined by common sense” and imposing a sentence of 42 months although the Guidelines
24   provided for life imprisonment), aff’d, 301 F.Appx. 93 (2d Cir. 2008), “a black stain on common
     sense,” United States v. Parris, 573 F.Supp.2d 744, 754 (E.D.N.Y. 2008), and, ultimately, “of no
25   help” to the task of ascertaining a minimally-sufficient sentence, United States v. Watt, 707
     F.Supp.2d 149, 151 (D. Mass. 2010) (imposing a two-year sentence for conspiracy to commit
26   identity theft that resulted in losses of $20 billion). See also, e.g., United States v. Corsey, 723
     F.3d 366, 377 (2d Cir. 2013) (Underhill, J., concurring) (describing the high-loss fraud Guideline
27   as “fundamentally flawed” and the sentences it produces as “shockingly high”); United States v.
     Emmenegger, 329 F.Supp.2d 416, 427 (S.D.N.Y. 2004) (describing the amount of loss as a
28   “relatively weak indicator of the moral seriousness of the offense or the need for deterrence”).
                                                              6
                                     REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 34 of 151 Page ID #:2659


 1   27:1-7. All four defendants received 505-year sentences. Id. at Vol. 2, 193:4-7 (Seresi),
 2   197:14-20 (V. Andonian), 202:11-17 (N. Andonian), 208:11-17 (Vivias).
 3         Fifth, if sentenced today, I likely would have received a below-Guidelines sentence
 4   because, as a legal permanent resident, I could face deportation as a result of my
 5   convictions. The risk of deportation reduces the amount of imprisonment necessary to
 6   punish the offense conduct, since deportation is “a life sentence of banishment in addition
 7   to the punishment which a citizen would suffer from the identical acts.” Jordan v. De
 8   George, 341 U.S. 223, 232 (1951) (Jackson, J., dissenting). Moreover, the possibility of
 9   my deportation, in conjunction with my extremely low risk of recidivism, renders the high
10   cost to taxpayers of my life sentence doubly unnecessary.
11         Had the sentencing court been permitted to weigh all of the 18 U.S.C. § 3553(a)
12   sentencing factors and give a sentence in accordance with that section’s parsimony
13   principle, it likely would have sentenced me to well under the 361 months actual time I
14   have already served.
15         2.     Gold Standard Record During Incarceration
16         Furthermore, I have been an exemplary inmate throughout my imprisonment. I have
17   received a single, uncontested disciplinary action during my 30 years of incarceration.8
18   This is in spite of the fact that I spent the first 20 years of my incarceration in maximum
19   security facilities – 15 years in Lompoc and 5 years in Atwater, two of the most violent
20   facilities in the country at the time. I believe my stellar record is attributable to my
21   commitment to avoid confrontations, fights, inmate politics, drinking, gambling, drugs, and
22   gangs.
23         I have spent my years of incarceration learning and reading as much as possible and
24   helping others achieve their educational goals. I earned three associates degrees – in Social
25   & Behavioral Sciences, in Arts & Humanities, and in American Studies – as well as my
26
27   8
      Attached hereto as Exhibit A is a Discipline Hearing Officer Report. I did not contest the facts
28   underpinning the report and respectfully submit that the act described therein was borne of, and
     motivated by, compassion, not disrespect to the institution and/or its rules and regulations.
                                                      7
                                  REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 35 of 151 Page ID #:2660


 1   Legal Assistant/Paralegal Certificate while incarcerated. I have also successfully
 2   completed approximately 85 educational and service-oriented courses.
 3         I pose no threat of recidivism or danger to society. I had no criminal history prior to
 4   the offense of my conviction, other than minor vehicle code violations. See PSR ¶¶125-
 5   129. At the time of sentencing, I was a married 44-year-old with job skills and no criminal
 6   history points or history of drug use, placing me among the offenders least likely to
 7   recidivate in the entire criminal justice system. I have no history of violence, either before
 8   or during my incarceration. No aspect of the offense of my conviction was violent. Id. at
 9   ¶¶8-21. I was, by all accounts, a low-level participant in the crime of conviction. I was
10   retained as a bookkeeper and was at all times an employee of my co-defendant. Id. at ¶43,
11   ¶59. The nine months of trial transcripts in this multi-defendant case reveal that my role
12   was minimal and low-level, and there was no evidence adduced that I managed anyone.
13   See Sentencing Tr., Vol. 1, 94:4-95:2. I do not now have, and never did have, ties to large-
14   scale criminal organizations, gangs, or cartels, as my BOP records will reflect.
15         The conduct which led to my conviction, while both significant and regrettable, was
16   an aberrant deviation from my otherwise law-abiding life. And in the 30 years of
17   incarceration since that deviation, I have been a model inmate, have spent my time
18   growing, learning, and helping others, and have maintained strong bonds with my family. I
19   am loved by my wife, Maria, my grown children, Patricia, Cristina, and Ricardo, and my
20   ten grandchildren and step-grandchildren: Shawn (24),Valerie (23), Tristan (14), Giancarlo
21   (10), Nicolas (7), twins Miranda and Liliana (5), Lucas (5), Guilian (3), and Giovanni (1).
22   My family visits me every Tuesday and we speak nearly daily on the phone.
23                                      III. RELEASE PLAN
24         Pursuant to § 571.61(a)(2), upon release from prison, I would move in with my
25   daughter, Patricia, and her family in Santa Clarita. Patricia is a state-certified Spanish-
26   language interpreter and a valued member of the Los Angeles Superior Court family,
27   having served the community in that role for 18 years.
28
                                                    8
                                 REQUEST FOR COMPASSIONATE RELEASE
 Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 36 of 151 Page ID #:2661


 1         In addition to my daughter, Patricia, I have significant family support in the Los
 2   Angeles area, including my wife, my sister and her children, and my two other children,
 3   Cristina and Ricardo, all of whom will continue to provide me with support,
 4   encouragement, and financial resources. Due to the support of my adult children, all of
 5   whom have successful careers and stable families of their own, I will have fewer challenges
 6   when reentering society than I might otherwise face. My children will support me
 7   financially, and in return, I will help them by providing childcare for my grandchildren. I
 8   am very much looking forward to making up for lost time with them. I will also be able to
 9   work with my son, Ricardo, at his electronics repair store.
10         Should I be deported upon release, my family stands ready to support me, both
11   emotionally and financially, in Argentina.
12                                      IV. CONCLUSION
13         For these reasons, I respectfully request the Warden recommend that the BOP file a
14   motion for compassionate release on my behalf.
15
16                                          Respectfully Submitted,
17
18   Dated: May 1, 2019                     By: /s/ Juan Carlos Seresi
                                               JUAN CARLOS SERESI
19
20
21
22
23
24
25
26
27
28
                                                   9
                                REQUEST FOR COMPASSIONATE RELEASE
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 37 of 151 Page ID #:2662




                             EXHIBIT A
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 38 of 151 Page ID #:2663
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 39 of 151 Page ID #:2664
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 40 of 151 Page ID #:2665
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 41 of 151 Page ID #:2666
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 42 of 151 Page ID #:2667




                             EXHIBIT 2
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 43 of 151 Page ID #:2668
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 44 of 151 Page ID #:2669
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 45 of 151 Page ID #:2670




                             EXHIBIT 3
    Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 46 of 151 Page ID #:2671




\
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 47 of 151 Page ID #:2672
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 48 of 151 Page ID #:2673
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 49 of 151 Page ID #:2674



  BLACKSTONE PARALEGAL STUDIES, INC


         ...
          \
                                             I&
      July 20, 2001




      Juan Carlos Seresi
      3901 Klein Blvd.
      Lompoc, CA 93436

      Dear Juan:

      We wish to congratulate you upon satisfactory completion of
      your Legal Assistant/Paralegal curriculum. We have enclosed
      your graded transcript and your Certificate of Completion.
      We hope that you will be pleased with the Certificate of
      Completion and that you will prize it highly.   It should
      always remind you ~of a period of very earnest, conscientious
      effort and achievement on your part.

      Your relationship with us need not end at this point.                                   At
      least write us occasionally of your progress and
      experiences.

      We consider it a privilege and honor to award you our
      Certificate of Completion and trust that the knowledge
      gained will enrich your entire life.



     r.-
      Sincerely,

                    w . "f
      James W. Fry, Jr.
      President·
                             7,j.,
      JWF/drm




                P.O. Box 701449    Dallas, TX 75370-1449     (972) 418-5141  (800) 826-9228
               Fax: (972) 418-1519   Email: blkstone@airmail.net      www.blackstonelaw.com
                                   Member of Dallas Better Business Bureau
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 50 of 151 Page ID #:2675



   BLACKSTONE PARALEGAL STUDIES, INC
                                                    Legal Training Since 1890

                                                        915 Clock Hours
            i.
            \


  Student        JUAN CARLOS SERES!                                           Matriculation Number                   84966

  Address        3901 KLEIN BLVD.                    LOMPOC, CA             93436

  Matriculation Date              O7 / 01 / 19 9 9                  Completion Date                    O7 / 2 0 / 2 001



            TEXT and SUBJECT                          GRADE                   TEXT and SUBJECT                           GRADE
    Volume 1                                                          Volume 6 (continued)
        Introduction to Law              Test 1        96                 Practice in Civil Actions        Test 17        91
        Contracts                 '
                                         Test 2       100                 Criminal Procedure               Test 18        92
        Contracts                        Test 3        96
        Contracts                        Test 4        98             Volume 7
                                                                          wms                              Test 19         97
    Volume 2                                                              Wills                            Test 20         94
        Law of Torts                     Test 5       100                 Trusts                           Test 21        100
        Law of Torts                     Test6         98
        Law of Torts                     Test 7       100              Volume 8
        Law of Torts                     Test 8       100                  Law of Private Corporations     Test 22         96
                                                                           Law of Partnerships             Test 23        100
    Volume 3                                                               Law of Partnerships             Test 24         96
        Criminal Law                     Test 9        97
        Criminal Law                     Test 10       95              Volume 9
                                                                           Constitutional Law              Test 25        100
    Volume 4                                                               Constitutional Law              Test 26         95
        Real Property (Part I)           Test 11      100
        Real Property (Part I)           Test 12       97              Volume 10
                                                                           Constitutional Law              Test 27         88
    Volume 5
        Real Property (Part II)          Test 13      100              Legal Research I            Composite Score         83
        Real Property (Part II)          Test 14       97              Legal Research II           Composite Score         91
    Volume 6                                                           Employability Skills        Composite Score         96
        Pleadings in Civil Actions        Test 15      91
        Pleadings in Civil Actions        Test 16     100              Ethics for Paralegals                               95

                 95 - 100 Excellent;    90 - 94 Very Good; 85 - 89 Good~ 80 - 84 Fair;            75 - 79 Satisfactory
                                                     Below 75 Unsatisfactory



                                                                     This document issued July 2 o, 2 o o 1

                                                                    BLACKSTONE PARALEGAL                             STUDIES, IN(


                                                                     By            fO. ~,;L
                                                                                        eg1strar



     P.O. Box 701449                     Dallas, Texas 75370-1449                     (972) 418-5141                 (800) 826-9228
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 51 of 151 Page ID #:2676
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 52 of 151 Page ID #:2677
  'M ENCG         *             INMATE EDUCATION DATA              *       08-06-2015
PAGE 0 01         *                   TRANSCRIPT                   *       09:14:04

REGISTER NO: 90574-012        NAME .. : SERES I                        FUNC: PRT
FORMAT ..... : TRANSCRIPT     RSP OF: MEN-MENDOTA FCI

                             EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                    START DATE/TIME STOP DATE/TIME
MEN ESL HAS     ENGLISH PROFICIENT             09-24-1991 1439 CURRENT
MEN GED HAS     COMPLETED GED OR HS DIPLOMA    09-30-1992 1256 CURRENT

                                 EDUCATION COURSES
SUB-FACL     DESCRIPTION                    START DATE      STOP DATE EVNT AC      LV    HRS
MEN          REC ASSIST(AIDE)CL/TH/2-3PM     07-07-2015    CURRENT
MEN          ATTITUDE ADJUSTMENT            06-24-2015     07-15-2015    p C       p       4
MEN          BEG CARD MAKING/FRI 530-630    05-04-2015     06-25-2015    p C       p       8
MEN          THINKING ON YOUR FEET          05-28-2015     06-23-2015    p C       p       2
MEN          HEALTH & NUTRIT CL/T&TH/6-7PM 05-13-2015      06-03-2015    p C       p       8
MEN          INMATE HEALTH FAIR-DATES VARY 03-23-2015      03-23-2015    p C       p       2
MEN         HLTH CONSCIOUS/M&F/5:20-6:20P 01-05-2015       03-10-2015    P C       P      11
MEN         ADVANCED CHESS/630-730P/TH-F    09-22 - 2014   01-05-2015    P C       P       1
MEN         EDU/POSTSECONDARY/IND.STUDY     06-24-2014     10-14-2014    P W       I       0
MEN         BEGINNING CHESS/630-730P/M-TU 05-09-2014       09-08-2014   p  C    p         12
VIM         COASTLNE COM COL AA DEGREE      10-01-2013     04-01-2014    p C    p        360
VIM         ACE TYPING - TUESDAY EVENING    12-04-2013     01-21-2014   p  C    p         10
VIM         COASTLNE COM COL BUSINESS WRI 08-27-2012       05-27-2013   C C     P          0
VIM         COASTLNE COM COL BUSINESS ENG 01-28-2013       05-27-2013   C C     P          0
VIM         IVANHOE SELF-STUDY              07-11-2013     09-10-2013   p C     p         10
VIM         ACE - LITERATURE - METROPOLIS 04-17-2013       06-28-2013   p  C    p          3
VIM         ACE RED BADGE OF COURAGE        01-07-2013     02-28-2013   p  C    p         10
VIM         ACE - LITERATURE - MOBY DICK    12-03-2012     01-03-2013   p  C    p         10
VIM         BEGINNERS BEADING CLASS         05-18-2012     06-22-2012   p  C    p          6
VIM         WEIGHT MANAGEMENT CLASS         08-18-2012     09-22-2012   p  C    p          6
VIM         CORE STABILITY INSTRUCT TRAIN 08-20-2012       09-24-2012   p  C    p          6
VIM         GULLIVER'S TRAVELS              05-01-2012     05-31-2012   p  C    p         10
VIM         ACE ROBINSON CRUSOE SELF STUDY 04-02-2012      04-30-2012   p C     p         10
VIM         ACE TIME MACHINE SELF STUDY     03-01-2012     03-31-2012   p  C    p         10
VIM         ACE 20000 LEAGUES UNDER THE SE 02-01-2012      02-29-2012   P C     P         10
VIM         ACE THE MAN IN THE IRON MASK    01-03-2012     01-03-2012   P C     P         10
VIM         IVANHOE SELF-STUDY              12-01-2011     12-30-2011   P C     P         10
ATW         APPRENTICESHIP - TEACHER AIDE 06-28-2007       06-22-2008   P W     I       1040
VIM         ACE VET ASSISTANT 1 & 2         01-09-2010     05-20-2010   P C     P        100
VIM         ACE PALS TRAIN/TRAINER PROGRAM 01-09-2010      05-20-2010   P C     P        100
VIM         ACE INTERMEDIATE STOCK INVEST 01-08-2010       03-26-2010   P C     P         10
VIM         ACE SHELTER ASSISTANT           09-10-2009     12-18-2009   P C     P        100
VIM         ACE BASIC STOCK INVESTING       09-29-2009     12-18-2009   P C     P         10
VIM         ACE KENNEL ASSISTANT            09-10-2009     12-03-2009   P C     P        100
VIM         RPP FCI 1 PUBLIC SPEAKING (C6) 09-15-2009      10-05-2009   P  C    P          7
VIM         ACE AUTOMOTIVE ELECTRONICS      07-05-2009     09-29-2009   P C     P        10
VIM         PARENTING FROM A DISTANCE       07-12-2009     09-27-2009   P C     P        10
VIM         ACE AUTOMOTIVE BRAKES & TRANS 05-13-2009       06-23-2009   p  C    p        10
ATW         BEGINNING RUSSIAN               12-18-2008     03-14-2009   p  C    p        20
ATW         ACE BASIC ARITHMETIC            12-15-2008     03-14-2009   p  C    p        20

G0002        MORE PAGES TO FOLLOW
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 53 of 151 Page ID #:2678
  "MENCG         *             INMATE EDUCATION DATA            *       08-06-2015
PAGE 002         *                   TRANSCRIPT                 *       09:14:04

REGISTER NO: 9 0574-012       NAME .. : SERES I                     FUNC: PRT
FORMAT ..... : TRANSCRIPT     RS P OF : MEN- MENDOTA FCI

 - - --------------------------- EDUCATION COURSES -----------------------------
 SUB-FACL      DESCRIPTION                     START DATE STOP DATE EVNT AC LV HRS
 ATW           INTRODUCTION TO WORLD HISTORY 12-17-2008 03-14-2009      P C P   20
 ATW           BEG NUTRITION & RPP CLASS USP 12-13-2008 01-31-2009     p  C p     8
 ATW           INTRODUCTION TO WORLD HISTORY 04-13-2008 06-16-2008     p C p    20
 ATW           INTRO TO LATIN CULTURE          10-14-2007 12-16-2007   p  C p   20
 ATW           OFFICE AUTOMATION-COLLEGE       07-02-2007 08-30-2007   P C C   102
 ATW           INTERMEDIATE INVESTING          04-15-2007 06-23-2007   p  C p   20
 ATW           INTERMEDIATE INVESTING          04-13-2007 06-23-2007   p  C p   20
 ATW           INTERMEDIATE INVESTING          04-15-2007 06-23-2007   p  C p   20
 ATW          ACE SMALL BUSINESS DEV           01-14 - 2007 03-24-2007 p C p    40
ATW            INTRO TO HEAT, VENT. & A/C      01-14 - 2007 03-24-2007 p  C p   40
ATW           VT OFFICE AUTOMATION             09-15 - 2006 12-22-2006 P C M   108
ATW           OFFICE AUTOMATION-COLLEGE        08-16 - 2005 09-15-2005 P C C   108
 LOM          CODE ORIENTATION                 12-15-2002 07 - 20-2005 P C P    20
 LOM          ANGER MANAGEMENT                 07-09-2003 02-20-2004   P C P    20
 LOM          BASIC CONVERSATIONAL RUSSIAN     03-19-2005 07-27-2005   P W I    30
ATW           CHARACTER/PORTRAIT AN I MATION E 05-27-2005 07-15-2005   P C P     8
LOM           RELAPSE PREVENTION               08-02-2004 11-02-2004   p  C p   40
LOM           RELAPSE PREVENTION               08-29-2003 11-02-2004   p  C p   40
LOM           ACE EVENING EDUCATION            06-23-2004 09-22-2004   P C p    28
LOM           VT BUSINESS COMPUTER AM          01-27-2003 03-18-2004   P C M   250
LOM           CRIMINAL LIFESYLES 1             03-31-2003 08-20-2003   p  C p   40
LOM           CRIMINAL LIFESYLES 2             05-30-2003 08-07-2003   P C p    20
LOM           CRIMINAL LIFESYLES 1             03-31-2003 05-30-2003   p  C p   20
LOM           LEGAL RESEARCH MON 7-8:30 PM 02-11-2002 04-22-2002       p  C p   20
LOM           SMALL BUSINESS M-W 7-9:00PM      07-05-2001 09-28-2001   p  C p   52
LOM           BUSINESS 359                     09-28-2001 09-28-2001   p C p     1
LOM           ADVANCED BUSINESS COMPUTERS      05-05-2000 01-16-2001   P C M   250
LOM           CHESS T 700-800PM SAT 100-300P 07-01-2000 11-04-2000     p  C p   16
LOM           RPP HOBBYSHOP                    05-21-2000 05-21-2000   P C P     1
LOM           CREATIVE WRITING                 10-28-1999 02-03-2000   P C P    20
LOM           HOBBYSHOP INSTRUCTIONS           10-22-1999 05-21-2000   P C P    60
LOM           CREATIVE WRITING FPC             10-28-1999 02-03-2000   P C P    22
LOM           INTRODUCTION TO WELLNESS         10-25-1996 09-15-1999   P C P    40
LOM           RPP WRITING                      02-03-1999 02-03-1999   P C P     1
LOM           INDOOR SOCCER LEAGUE PLAY        11-03-1998 01-12-1999   P C P    12
LOM           UNDERSTANDING BASIC NUTRITION 09-17-1996 01-21-1997      P C P   140
LOM           SMALL BUSINESS DEVELOPMENT       10-02-1996 12-11-1996   P C P    40
LOM           MATH CLASS WED/THURS 7-9:00PM 06-28-1996 09-19-1996      P C P    30
LOM           VT BUSINESS COMPUTER PM          02-28-1996 09-05-1996   P C M   180
LOM           PARENTING USP II                 06-27-1996 09-03-1996   P C P    80
LOM           RPP PARENTING                    09-03-1996 09-03-1996   P C P     1
LOM           PARENTING PROGRAM USP            04-07-1996 06-11-1996   P C P    25
LOM           SMALL BUSINESS DEVELOPMENT       11-13-1994 07-03-1995   P C P    73
LOM          VT BUSINESS COMPUTER PM           03-05-1993 02-08-1995   P C M 1200
LOM          DEVELOPING YOUR POTENTIAL         04-23-1994 06-14-1994   P C P    50

G0002       MORE PAGES TO FOLLOW
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 54 of 151 Page ID #:2679
   'MENCG        *              INMATE EDUCATION DATA         *       08-06-2015
 PAGE 003 OF 003 *                    TRANSCRIPT              *       09:14:04

 REGISTER NO: 90574-012      NAME .. : SERES I                    FUNC: PRT
 FORMAT ..... : TRANSCRIPT   RSP OF: MEN-MENDOTA FCI

-----------------------------    EDUCATION COURSES
SUB-FACL   DESCRIPTION                      START DATE STOP DATE EVNT AC LV    HRS
LOM        LANGUAGE ARTS AM                 10-04-1991 10-23-1991  P C P        20




                                                                                     I




                                                                                     I

GOOOO        TRANSACTION SUCCESSFULLY COMPLETED
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 55 of 151 Page ID #:2680




      erti icnte of Appr~cintion
    FOR.YOUR HELP ·& ASSISTANCE

                      • Juan ,Carlos Seresi •
This certificate acknowledges that the above-named person gave of himself and
his time for the "Kairos Number Twenty" gathering held October I I th
throughout October I 3, 2003, at the United States Penitentiary in Lompoc,
California. You are appreciated & will be remembered by us all.



                                 ~-9t-L3'~ 2 s
                                     Joh
    Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 56 of 151 Page ID #:2681




      erti icate of Apprecintion
    FOR YOUR HELP & ASSISTANCE

                  • Juan Carlos 3eresi •                                                l
                                                                                        I

This certificate acknowledges that the above-named person gave of himself and
his time for the "Kairos Number Nineteen" gathering held February I 9
                                                                                        I
throughout February 2I, 2005, at the United States Penitentiary in Lompoc,
California. ~ .uca;e appreciated & will be remembered by us all.


    (~$~;___
         '. :·
   ~-~
                  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 57 of 151 Page ID #:2682




It ~'1~P-
~((l'~
             ~~                                                                                                                        ~~-
                                                                                                                                       '-">~~n.
                                                                                                                                             ~~~~
Ill>'
~
't
   ~
                                                                                             I ' 7
                                                                                                                                                   1~t
                                                                                                                                                    ~~
                                                                  This certijiJ's:th{lt,Jt  r
                                                                                                      I    .   -...=-·\_::.. ....-·\

                                                                                                     (


                           1),1,Ll"':,IA                          /:)            -~ :-·· /~''.-,, -~···:   GJ,:.,.,,__,1);
                          ,~~ ( '-'•                                               , .,                   ':@~~...._.


                                       C                                                      I

                           • M '.i lii~osdft Excel 2000 •
                                    8!1JI -- Hour Cours~I ·   •




                              C                        '!
                                                      1

                                   7
                                        111~~:=j
                                       'C7'7""--·,}


'§:~~~                           (_ .
                      and is tirJ~'e]oj:e-liii,If/red this 8th day of January 2001
                                       r t?,. /:''"
                       ..... __-;fi.~-'~:-
                                                                  '<: ,·."_.)·
                                                                      r                           ['• .
                                                                                                  [M~
                                                                                                                                        .   ., _
                                                                                                                                            ~         ~~ '
                                                                                                                                                    ,~Ill
II
     >i~-~                     K. fowiler,1nstructor
                                                                                   VTC709
                                                                                                  u-u·&«            R. Pacheco, EPA                ~ti:<l


A~
~¥-
                                                                                                                                             ~ii
                                                                                                                                            ~~~
~~ ~ = = = = = = = = = = = = = == = = 6 4 i g
           Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 58 of 151 Page ID #:2683




~~~-.,~:;~J?''.$.rlf!''..:~;r;~~~~~~~,)i,,_~7~~y,;:~g.~~JJ~q~#r:'*'tli,.'tl~~1r~?D.'.'~Jil'';:.ii!>7;:.,.;~.""''~*~'·~·~~~~<tl":~ri:,e?1F~M'f~!#~'!i;·~?J.:'.,,,!,,,~~9-~~
~
.~'~
~
                                                                       . , . , _ ·:::::::--:; ,,
                                                                             .               ., .
                                                                                                                      ,. /
                                                                                                               (, , , ',
                                                                                                                                 (            .. · .·· .
                                                                                                                                     \\ \ \ c£s
                                                                                                                                      .\ \_
                                                                                                                                                               ' ·, I
                                                                                                                                                                \
                                                                                                                                                                    \ \.)
                                                                                                                                                                                                          1r~
                                                                                                                                                                                                           L\~
                                                                                                                                                                                                           r.~"'




11
 ~I
                r urt1·ficafe\_ Qftt;:JJ··-·-'
                a                                                    j' \'" .                        }j
                                                                                                         11                  \~
                                                                                                                                 '~,,.. (t·
                                                                                                                                                 .         ,
                                                                                                                                                                                                     L+
                                                                                                                                                                                                           1



                                                                                                                                                                                                           '




                                                                                                                                     h\ -<;~:,It
,JI                      I -



                                                        _.::frn .
                                               /'· .-- . ,   _l J
                                                                    '· ,
                                                                      ~ _ L~.;
                                                                         )
                                                                                       ,


                                                                                                    • ,_1z1; '} \J/
                                                                                                    ,I




                                                                                  , ., ~ ~ /, .h'SL /;'?'~h
                                                                    lS '1,,"'er \ vi\\ lrtu 1•/( ~I_.A , ))                  J        I
                                                                                                                                          I

                                                                                                                                                                    u
                                                                                                                                                                    r           '.:;,   1)




                     Jualt -ea~.r, \OS-~~iresi
                                             //                                   ))                          , )) ' / .                                   I ~                               ,:;/'



                                               jI        ~     I      L \\ · '        ) '1/,

                                    has J~~\c essfulij~'fj'll}Ji!Jtdili~e course:
                                                                                                                                           1
                               • C a ~ ~e·"OC' o                                                              ~                      r ,{ R1a g e •
                                  ~ ; ~ d this 11h lay\ofDecember 2003.
                    -Y •a«                        -<'-:;;> ,...                                               · _ ~- . _. _ [
                                                                                                                                 \JI
                                                                                                                                 I

                                                                                                                                 l
                                                                                                                                                                        \

                                                                                                                                                                            \
                                                                                                                                                                                    cj{;, ,Jht ..
                                                                                                                                                      \    ..Dr-. J. Kerr,
                                   Psychologist Treatment Specialist                                            ,-v, .                               C::~~Clinifal Psychologist
            Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 59 of 151 Page ID #:2684




a~f~    w~~
        ~~!e'P
        ~~                                                                                                                                                      ~-Ml
                                                                                                                                                                ,>-J~ g
                                                                                                                                                                   ~,~~
 if                                                                                                                                                                   1~
                                                                                                                                                                       ~
                                                This certijiJ~-thpJ

                J       .'    a
                          ~ c,_
                             / '   .   .   '·       .
                                                            c-:.:.:;
                                                                ~
                                                                     ,: -,___ <.,~g.,
                                                             -~ -s'l ...   9'   ..
                                                                                     .

                                                                                         ,,   '
                                                                                                   I

                                                                                                   I

                                                                                                       .••



                                                               ,L -~.-•'. '}<· . -: .-_, :;. ...... , , ·.
                                                                                                                 /?.
                                                                                                                       .eo l/;
                                                                                                                       .,.
                                                                                                                             ' ,.,r.&
                                                                                                                             •.   .¥
                                                                                                                                     ;,'I''U

                                                                                                                                       .
                                                                                                                                           '

                                                                                                                                           '
                                                                                                                                             ,
                                                                                                                                             •

                                                                                                                                               -   )




             - has suh7T{a11y ~ompl;;i;;:r:pmiiiz;1course in:
                     • Mi:C rosdit werd                                                                              2Joo ·
                                       ail-~Hour C:ours~
                                     r IF
                           r-:;·-n---) .Qt"'""''"'0'"'')
I .              and is          _- ::~Ti1hi~. 8._}ed this 8th __day of January 200]
                          tft~-~~~                                                                                                                              -~         I'
§111~
  ~
 j~

                      -~    ~
                           ~'\

                            0 wn:fjilslruCiO~
                                                 ,., )
                                                 \
                                                   00




                                              ---- - .
                                                        '




                                                                     VTC
                                                                                708
                                                                                              --
                                                                                                  ~
                                                                                                             -   -     R~P~checO;EPA-
                                                                                                                                                   -   - - --
                                                                                                                                                                       ~~
                                                                                                                                                                      ~I

                                                                                                                                                                     1111
M(r~
g~
                      eJI~
                     ~~~
R~ ~=================6- ~
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 60 of 151 Page ID #:2685




     ..,
    V




           f.'
           ~-    -t
                      ·, ~
                             ·:JlJAN,~SERESI
                                    \   ,"".'~.,    ·,.. .
                                                       {
                                                                   f           '\

                                                                                      ~
                                                                                          .~'l   ....   •




                              ..... l     -        -~,-~'.·~   ;       -.~   t-~· . . ·/ -•·:.· '           . . __   ,,j:", ... 1



                             J.Vandiver,' A.C.E. ·coordinator
                                                  "'-
                                                              ·                 -                               ~
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 61 of 151 Page ID #:2686




                                  . Certi:fieS'· tnat
                                                                                         ",




                                       .,,   '9-.,    ,:!'-'/   t.,
        ,.              '         lt            "·         '           .r.,.
        ~r..   ' .. ,   ~~.   .              .,~- .. -.. ~ -;..       '~~~1    · .

       ~as satisfaciorily cdmpiJted 10 hours of coursrwo·r.ktih,                     1




                                                                                         ,.urage
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 62 of 151 Page ID #:2687
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 63 of 151 Page ID #:2688




   Certificate of Completion
          FCC Victorville Safety Department
                    Certifies that
                                JUAN CARLOS SERES!



has completed and passed the certification exams
               for the courses of

              Transportation Security
      Extre1ne Weather Driving: For all Drivers
       Con1111ercial Motor Vehicle Inspections
   Hours-Of-Service Rules: What You Need To Know
       Cornniercial Motor Vehicle Driving Logs

                "
                                                                Lemon Book
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 64 of 151 Page ID #:2689




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                               JUAN CARLOS SERES!



has completed and passed the c~rtification exams
               for the courses of

           Workers Co1npensation - Supervisors
          Flaggers' Safety in Highway Work Zones
                      Arc Flash Safety
                   Material Handling Aids
                 Abrasive Grinding Wheels
                      ---

                                                              Coral Book
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 65 of 151 Page ID #:2690




   .Certificate of Completion
           FCC Victorville Safety pepartmen t
                     Certifies that
                                JUAN CARLOS SERES!



has completed and passed the certification exams
               for the courses of

                Portable Power Tool Safety
                      Hand Tool Safety
                       Eye Protection
               Spill Prevention and Control
              MSDS-Material Safety Data Sheets
                     'r



                                                       Yellow Book
          Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 66 of 151 Page ID #:2691




           Certificate of Completion
                  FCC Victorville Safety Department
                            Certifies that
                                       JUAN CARLOS SERES!



    has completed and passed the certification exams
                   for the courses of

                    Working in Cold Conditions
                     Working in Hot Conditions
                   Trenching-Con1petent Person
                    Lead Safety in Construction
            Introduction to Rough Terrain-Forklift Safety
              ----               l--


-    (r               7 '
                                                                Cream Book
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 67 of 151 Page ID #:2692




    Certificate of Completion
          ·FCC Victorville Safety Department
                     Certifies that
                                 JUAN CARLOS SERES!



has completed and passed the certification exams
               for the courses of

        Behavior-Based Safety For Superyisors
             Disaster Planning-E111ployees
                    Safety Attitude
            Welding, Cutting and Brazing
  Introduction to OSHA and the General Duty Clause


                                                             Gray Book
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 68 of 151 Page ID #:2693




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                JUAN CARLOS SERES!


has completed and passed the certifi~ation exams
               for the courses of
                Accident Investigation
         ADA-Alnericans with Disabilities Act
           Bloodborne Pathogens - Gene~al                        I




                  Com.pressed Gases
            Working Safely with Corrosives
     Perniit Required - Confined Spaces -· Entrant
     ~~it Required - Confined Spaces - Attendant
           ''-
                 "'
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 69 of 151 Page ID #:2694
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 70 of 151 Page ID #:2695




          ..Has successfully completed all req~irements
          ' pertaining to the course of,instruction in
         Spirtajng Class for the Recreation_Department. . ,_.
                ·· · Given this 8th day of July, 2015 ·: · ,...,,.,,__.
    Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 71 of 151 Page ID #:2696




                                       ~
                                      Awarded to: SERSI,J.




               For the successful completion of the
               BEGINNER CAR© MAKIN6 CLASS                                               '?'

Through the Leisure Program at FCI Mendota Recreation Department !
                             Given this   3RD   day of JULY 2015                        I,~
                                                         Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 72 of 151 Page ID #:2697
  ill:(~~;.. ,,~;~•.•)111il ~;(~+>;,
·•!!,.b~•~·t·:!•-,•1- ,•••~t~·~~~.~ •••::~.~~~••ll                     ,.,.1i:~·!~~lw.1      .~:(t-!•>,~ ra:(~t\•t
                                                                             ..~:~.~~!"•.-. 1j,•,t:M·~'•r!l •11t~.!·~~,.
,::{."\'i!p.:=~'$::!'."'r. 1,~:-:.,,~,;;;-,~~r:r,.!• i!.."\~.~:f~-:-:r;~,,t4r,.~-._;:1;,;;;~::1.:,~..,.!..'\~~:r::~~~;;r;::.~.i~,.,~~:i
~~:::f•,J                 .,_.
 .iri,,..,
.t.,~--;:)'.




                                                                                                                                          J. Seresi
                                                The above named participant has successfully completed the
                                                                                                                          USP Atwater Nutrition Class.




                                                                                   r of Recreation                                            2-1-09     F.   d:
                                                                                                                                                               Recreation Speciali
    Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 73 of 151 Page ID #:2698




      erti icnte of Ayprecintion
                  II'
                                                                  I




    FOR YOUR HELP & ASSISTANCE

                    • Juan Carlos Seresi •
This certificate acknowledges that the above-named person gave of himself and ~
his time for the "Kairos Number Twenty-Two" gathering held February 19
throughout February 21, 2005, at the United States Penitentiary in Lompoc,
Califomia. You are appreciated & will be remembered by us all.


     ~cf-~
      Chaplain Reynold Fujikawa
                                  ~U
                                   ~
                                     f~ ~
                                        ~
                                     Deaef      F. Burke                  Grea Nelson
      Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 74 of 151 Page ID #:2699




             Certiftcate of AJ'precicttion
         FOR YOUR,HELP·-& ASSISTANCE
                       .                                     ~




                 .·~-• 3Juuu -Qturlns ~rrr!ii • • ·
                                 "

    This certificate acknpWledg~s ihat r: the a~ove-named person
    gave of himself and /his titrie for the "Kairos Number
    Eighteen" gathering held October llto October 14, 2002, at the
    United States Penitentiary in Lompoc, California. You are
/   appreciated & will be remembered by us all.
      ~-0~   31!3~
       DeZo~hn F.    Burke,               i/(11fmJ1 #   18
                                                                    h2_. Yh_ -      ~"--~:..-=
                                                                 . Fr. Michie! Kirkness,-Chaj:,Jain
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 75 of 151 Page ID #:2700




         Certiftcate 1 AJ'prectntion   0



     FOR YOUR HELP & ASSIS TANCE                                 1




                • • Juan Qlarlnu ~.er.est • •
This certificate acknowledges that the above-named person
gave of himself and his time for the "Kairos Number
Seventeen" gathering held the weekend of May 24 to May 27,
2002, at the United States Penitentiary in Lompoc, California.
You are appreciated & will be remembered by us all .

 . l)_.,,__. \ b ~
    DeacorlJ;h~ F. Burke,
                               ~ l1L· ~ --\_~~-
                                Fr. Michael Kirkness, Chaplain
                                                                 s:Q .
                                                                     ~ - Greg Nelson
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 76 of 151 Page ID #:2701




            Certificate of AJ'preck1tion
       FOR YOUR HELP & ASSISTANCE

                       • Juan Carlos Seresi •
This certificate acknowledges that the above-named person gave of himself and
his time for the "Kairos Number Nineteen" gathering held May 23 throughout
May 26, 2003, at the United States Penitentiary in Lompoc, California.You are
appreciated & will be remembered by us all.


    -~~
     Reynold Fujikawa, Chaplain
                                  -   ---'-~,,   ,,~,         ~       -~--         ·---·
                                                                   Greg Nelson, Chaplain
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 77 of 151 Page ID #:2702




          Certiftcate of AJlprecicttion
 FOR YOUR;:;(HIJ,L P & ASSISTANCE

                  • • J7aan          ~~ [IP~                       ••
This certifica,t~\:ackno,w ledges .( hat the at,>ove-named person
gave of himself and tfi~.~-;JirTI~ for~the ~'Kalros Number Sixteen"
gathering held the Weekend of October 6-B, 2001, at the
United States Penitentiary in Lompoc, California. You are
appreciated & will be remembered by us all.

                                                                    -        -
      Deacon John F. Burke,     Fr. Michael Kirkness, Chaplain   Chaplain D. Greg Nelson
      Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 78 of 151 Page ID #:2703




                                         .                         :   :   :




                        F9r your Help & ~sislance

                                                                                                   :    :   :
                                                                                           .       :.   :   :


This cert_ifi¢at~ AdmQwledges That ~he Above-named Person
     Gave: Himseltlabd His Time for the r'Kairosl Number
            .       :   :   .:   :   :   :   ;   :   :   :.   :-   .   .   .   .   .   .   .   .



                                                         i8
                .




Twenty-onf!" Gathering Held Ma}i      to May 51, 2004, at the
 United statesll Penitentiary in Lo.ppc, ic alif~tllia:. You Are
     Appreciat¢~ & Will Be Reme*1~+red by Us All.
     SJP;s              · ,:·••~.~11··~
             Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 79 of 151 Page ID #:2704

~,o)~(0)~(0)~(0)~(0)~(0)~(0)~(0)~(0)~(0)~(0l~(Ol~(Ol~(Ol~f0l~l                                           1




                  CERTIFICATE OF COMPlETION
                            FCl-1 VICTORVILLE EDUCATION DEPARTMENT

                                                Certifies that


                            JUAN CARLOS SE •.. -- i.I                            -L




                        Has satisfactorily completed 10 participation hours

                                  On this 27th day of January 2012 in



                                                         E
                        /    I
                       (~                                            Lrr{)\ a_ut-
      J. Vandiver, Adult ContinJing Education                    M. Placker, Assistant Supervisor of Education
                   Coordinatot



~~ti\OJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lOJ~lQJ~I
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 80 of 151 Page ID #:2705




           FCC Victorville Safety Department
                     Certifies that
                              J. C. Seresi
has completed and passed the certification exams
               for the courses of

       Respiratory Protection-Healthcare Workers
                Respiratory Fit Testing
             Noise & Hearing Conservation       .'I


                   Machine Guarding
         Lockout/Tagout Authorized Entployee
      Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 81 of 151 Page ID #:2706




                             FCC Victorville Safety Department
                                       Certifies that

                                       J . C. Seresi
has completed and passed the certification exams
                                     for the courses of
                                         Back Safety ·
                                        Forklift S afety
                                 ersonal Protective Equip111ent
                                   Hazard Com.m.u11ication

 --tfJ --_~"-
 ..   !1111(@!@'@'!11M • ·
        Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 82 of 151 Page ID #:2707




              ertifiCate of Completion
                 FCC Victorville Safety Department
                          Certifies that
                           Juan Carlos Seresi
 has completed and passed the certification exams
                for the courses of
                 Bloodborne Pathogens For Corre:c tions
                        Respiratory Protection
                        Disposable Respirators
                       Confined Spaces - General
                         Slips, Trips, & Falls
                              Fire Safety

      ~
                           Electrical Safety

Training Coordinator
11/06/ 12
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 83 of 151 Page ID #:2708




          FCC Victorville Safety Department
                    Certifies that
                              J.C. Seresi
has completed and passed the certification exams
               for the courses of

                      Defensive Driving
               Saving Energy at Work & Beyond
               Workplace Safety for Eniployees
                     Stress Managenient
                 ,,
                     Good Housekeeping
               ~
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 84 of 151 Page ID #:2709




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                JUAN CARLOS SERES!



has completed and passed the certification exams
               for the. courses of

                      Crane Rigging
             Crane Rigging In Construction
        Perm.it-Required Confined Space ~escue
       Preventing Slips, Trips & F~lls - E1nployees
            Slips, Trips & Falls - Supervisors

     ~                                                      Grape Book
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 85 of 151 Page ID #:2710




    Certificate of Completion
            FCC Victorville -Safety Department
                      Certifies that
                               JUAN CARLOS SERES!


has completed and passed the certification exams
               for the courses of

                  Exit Routes-Supervisors
                   Job Hazard Analysis
                HAZWOPER-First Responder
           En1ergency Action and Fire Prevention
                       Office Hazards
      -------     '


                                                          Fuchsia Book
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 86 of 151 Page ID #:2711




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                JUAN CARLOS SERES!



has completed and passed the certification exams
               for the courses of

              Flaniniable & Co1nbustable Liquids
                        Battery Safety
                 Forklift & Pedestrian Safety
                      Reactive Che1nicals
                   Forklift Operator Safety
                        '&,.




                  '
                                                            Orange Book
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 87 of 151 Page ID #:2712




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                  JOAN CARLOS SERESI


has completed and passed the certification exams
               for the courses of

          Dipping, Coating & Cleaning Operations
                 Preventing Alnputations
            Introduction To Industrial Hygiene
                    Housekeeper Safety
                    Silicosis Prevention


                                                               Teal Book
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 88 of 151 Page ID #:2713




                                              Completion
           FCC Victorville Safety Department
                     Certifies that
                               J.C. Seresi
has completed and passed the certification exams
               for the courses of

              Fla111111able & Co111hustable Liquids
                          Battery Safety
                  Forklift & Pedestrian Safety
                       Reactive Chemicals
                    Forklift Operator Safety
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 89 of 151 Page ID #:2714




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                 JUAN CARLOS SERES!



has completed and passed the certification exams
               for the courses of

                 Lead Safety-General Industry
                      Wellness and You
               Hazard Co1n111unication Refresher
                           Asbestos Awareness
                               Laundry Safety


                                                           Forest Green Book
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 90 of 151 Page ID #:2715




    Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                 JUAN CARLOS SERES!


has completed and passed the certification exams
               for the courses of

                          Kitchen Safety
                         Shiftwork .Safety
                   PPE for E111ergency Response
                     Working Safely Outdoors
                       Reactive Che111icals


                                                              Salmon Book
      Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 91 of 151 Page ID #:2716




        Certificate of Completion
               FCC Victorville Safety Department
                         Certifies that
                                     JUAN CARLOS SERES!



has completed and passed the certification exams
               for the courses of
                     Hazardous Material Transportation
                               Office Ergono:mics
                           Ergono:mics - Industrial
                       Fall Protection in Construction
                               Aerial Lift Safety
                          Scaffolds in Construction
                     "      ,_ Fire Extinguishers
                       r
Trammg Coordinator                                                  Gold Book
       Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 92 of 151 Page ID #:2717




                                                                   i'Ei"iIOll
                           iTIJlTTTTI




                             cate
               FCC Victorville Safety Department
                         Certifies that
                                        J.C. Seresi
~   has completed and passed the certification exams
                   for the courses of

                             Hand Protection
                        Safety and Health Prograni
                             Foot Protection
                         Eye and Face Protection
                             Head Protection
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 93 of 151 Page ID #:2718




   Certificate of Completion
           FCC Victorville Safety Department
                     Certifies that
                                JUAN CARLOS SERESI


has completed and· passed the certification exams
               for the courses of

                     Food Service Safety
                      Warehouse Safety
            Electical Safety - Unqualified Worker
                Mold Hazards and Prevention
             Preparing for Weather Eniergencies
                  ,..


                                                                White Book
                  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 94 of 151 Page ID #:2719




   lil1il1il!IJHfTTT1TTI                                                                ifilTllTiTlTlTT,ff'-:-,,Tj~'Tl'l;ll!J;




                       Certi                                                    etion
                           FCC Victorville Safety Department
                                     Certifies that
                                              J.C. Seresi
· has completed and passed the certification exams
                 for the courses of

                                Working Safely with Pesticides
                                  Safe Chemical Handling
                                       Ladder Safety
                                     Chernical Labeling
                                Working Safely with Solvents
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 95 of 151 Page ID #:2720




              FCl-1 VICTORVILLE EDUCATION DEPARTMENT

                                  Certifies that


                        JUANS£R£S1
           Has satisfactorily completed 10 participation hours

                        On this 31 day of May 2012 in


            6UI.Ln/£.R'S TRA"EI.S


             t~inuing Education                    M. Placker, Assistant Supervisor of Educati
      Coordinator
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 96 of 151 Page ID #:2721




   Qtrrttftcatr ®f Qtomplrtton
                                               9a,an cfee.eJt
                                              90574-0/2
                           cfaooeJ!fo,t{, completed the (30!L)c
                                        I                        I
                                        Yftutng 9fttn &tnee.J




                                            Dece1nber 30, 2004

             JlJ~
            ,D., CODE/OAP Coordinator
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 97 of 151 Page ID #:2722




  <!Certificate of ~cbiebement
                                  This certifies that


                     fUCl//l/         ?BwrkM ~~
                              has satisfactorily completed

                                      ~:p~qc
Consisting of 40 hours of Adult Education From January 18th through March 22nd, 2007.
               This certificate is hereby issued this 3rd day of April, 2007


   ~c    ,J . ~"-...r.:>~~n
 M. Chavez, Supervisor of Education
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 98 of 151 Page ID #:2723




 <!Certificate of ~cbiebement
                                  This certifies that


                    J(/£{/J7/ ?da/)'°6 {i}/&JWt
                           has satisfactorily completed

                          $)mall j'Jjustness
 Consisting of 40 hours of Adult Education From January 17th through March 21st, 2007.
                This certificate is hereby issued this 3rd day of April, 2007


  ~   c ~   .   ~t-~~o
 M. Chavez, Supervisor of Education
                                                       %
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 99 of 151 Page ID #:2724




                '
                        .,
                 ]'
                  ..t




                                                                         (
                                                                           s
                        >
               '




                                                                         )
                                                                               it
                                                                           •
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 100 of 151 Page ID #:2725




                      This Is to Certify That


                                    ~~67~·
                    Has completed the program
                   • Commitment to Change •
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 101 of 151 Page ID #:2726




                ••c•.->•'
                 \_ >
          'it
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 102 of 151 Page ID #:2727




                                                     \.   '



                                                     C~200010
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 103 of 151 Page ID #:2728




              ···-->•
                \_ >
          ~

                    '
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 104 of 151 Page ID #:2729




                                                                ~·· .,J't~




                                             ,,;iJ'~i;l:~1~'
                                      ""'"~m:,r,;
                                           '· ~t <.T'h''-~)at


                    \\       ~::·;~--7'~:-~~i~!~~~                     11
          Has i;OtffP,J~.f~~;;ltn~~E,hll:r::weeks
                          ~}ijJ~f~ i~I~~~~~·
               ,? . ' ..qHE@!}r::airni              '}
                                            at tha pi ,
                                                       '~\ .
              ~ t . J rrr, :ri ill~u·tv1 .~ •J . r
               r,                                                            1

                                                          i •.·
                                                     11 ·· ·"': 1
              Wn1t~iit:~ i~~~~o deut1a r~:/
                '\>·.ir 4.QJ~lJQP.,.c;,(,C,9Utgr.,r;;i ia, . ·"· .
                    "b, .,                                      .,/ ,,.,.

             ancf"iS~therafore honomefth is
               7th           daY~~tag~;i·
                               ~
                                   2003
                                    Number 2003-111



                                            A- ~~l~.D. --
                                                     DAP Coordinator
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 105 of 151 Page ID #:2730




              Certificate of Achievement
                                   This Certifies That


                                 Juan C. Seresi
                                     has satisfactorily completed



                                          Investing 2


   Consisting of 20 hours of Adult Continuing Education From April 15th through June 23rd, 2007.
                      This certificate is hereby issued this 6th day of July, 2007.


     ~ 0 . 2)\.N~~o
M. Chavez, Supervisor of Education
                                                                    4(4:fatfJf-s'- . .             r
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 106 of 151 Page ID #:2731




        ertificate of        This certifies that:



                   Juatl:{2a1tQ6g Qe1tegt
     has successfully completed the specialized 85 hour course in:
       IIIJS1,N ·E ss:, MANAGEM':ENT
     and is therefore honored this 24th day of October 2001.
                         ----------·    ~-




                                       SB 9812
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 107 of 151 Page ID #:2732




                            -..;;., _ _~, ......
                                                                                                                          0
                                        ""~:,-<C:t:,c:"""""'-•t::c:c:,.,,,,.,__". . .                                                                                                                    ,~,-¢#'¢-
                                                                                    Tflis::J\:W-aR3?-lsz¥fe~~
                                                                                                            ~m.ed ,tG ' ...                                                                                          ,_;,,t•""
                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                               1•·,
                                                                                                                                                                                                                                                                                                   1.
                                                                                                                                                                                                                                                                                                      \




                                                      n,;.~.•·-~-.-.f.!. -,·.~
                                                      _, ,..J.-..•.::':,Q
                                                           .. "                   a · -.·. ,. :;·.~10.:-
                                                                                   .~
                                                                        '-·"·'-..J '.j·j                  . ~:..~~-.·,. ~. -.~({S. ·.·~.·:·_1.-~. I.- ·•
                                                                                                                   .'I    , 'f::)'t .                                   "h. ~.                     ~.            iei.              , ,,            ,        ..   ,'        1          \ . . .•. \\~.\··. ..




              Wh~\. ~h....\. ~f-fuiti                                           '.f .z~
                                                   ,'°
                                                                                                                                                                                                   '.Y··.····
                                                                                                                                                                                                       ··...
                                                                                                                                                                                                           · .


                                                                                                                                                                                                                                                                                                              I




                  lQJ'~?T-i~Its,
                                        •ITh. -.,L..l~ed                .'~:.-ii1
                                                         · • · '-.,. :. al
                                                    {.·a·. ·.·.'.,.

                                                                                 ~fuviX)fitr~~
                                                                                               ~~f   r:~~~~.>.·rrl.\~'·.tiJ,· \._·e.·;:.\ ~•b fiats·.·.;'.\~e. ·n titltd·.\
                                                                                                                                1
                                                                                                                                .e_,ft

                                                                                                                                         ~n,,~. ~¥ . , ~ _
                                                                                                                                            .;~ . .     q·. . . . . . . . .                                            r
                                                                                                                                                                                                                       ·. · £
                                                                                                                                                                                                                            ...          ~- . .

                                                                                                                                                                                                                                                       h              ,.                                          \\




 1
  ;Lr·'·~i2.)i' oJ~~.
                  tu~.~-   6~    -~ )~
                  ~ ~--"', ~~~,·, . -,.,,,     _
                                               _,,1
                                                       ..J
                                                         : ~;,.;-~
                                                      1\VIA                       B
                                                                                           ;·. ~-l~
                                                                                    ,·J,.r;f'
                                                                                                    ,~.
                                                                                                      :
                                                                                                     :;
                                                                                                       - ~
                                                                                                         :J
                                                                                                         .a~     ~     -
                                                                                                                       J .-bilf_
                                                                                                                          ''
                                                                                                                               UDx
                                                                                                                                 '
                                                                                                                                               ~--
                                                                                                                                                  1- ~~.U
                                                                                                                                  .ti·.r G '.' ' ·. - ,· · . ·-:
                                                                                                                                         / •..·,   i /" i'.
                                                                                                                                                                 -~,H
                                                                                                                                                                    _-.- \. 1•6'_ ~v
                                                                                                                                                                                          J
                                                                                                                                                                                           y                                                                           V                      ,; '



 l\.·. ·.· In t~:trm~          o-    . ·h..'.;,y·whe·,~. e6f, th1\·. ·i ~.jr,~                                    ..,. .@. . ·. ·.1.·. .lo~-~~1
                                                                                                          ~ ~.:.,·Q                            r-! ··.·;~;em·e
                                                                                                                                                   1\                       · ·. rit·.·.)/u
                                                                                                                                                                                . \ "" ~.hf                      f                                                                                        I
 \\ \                                                     is giveb this 28th ~[\ )~ \ tt:Y1Ilber, ~- 4.                                                                                  1
                                                                                                                                                                                                                                                                                      / /
     '\                 '                                                                                                                                                               \;r'                                                                                      ~            '
     \,\\ ,:                                                                                    ,,,,,_,,,,.. ,.,.,. .,.                                                       ... ,,it~;:-.;C......,._-c,.,.,........... '                                                     l
                                                                                                                                                                                                                                                                                 :'         :/
                                                                                                                                                                                                                                                                                           .1
          \\
          \
                                                                      ,,.........
                                                                                ..-~~-
                                                                                                                          ~~                                                         ~
                                                                                                                                                                                      ,):;                                       ""i>..,.,.,
                                                                                                                                                                                                                                               ~   .. · .                  /               7
              \                                                       ---::c~===~;::-c:,~.._.,,_,_~_,_,_ __--,_--;,: ~                                                                                                               ,. -- _, __ ~..__..,..___ .,,· ~                 ,../
               J                ,-:JGidFer'.vs,
                                              .                                                                                Cert. No.
     Ad           rt Coiifin;;}ng Education Coord1i1alor                                                                       04-012
              ll/(''
                                                                                                                    ~
                  ///
              {
              V'/
    Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 108 of 151 Page ID #:2733




               Certificate of Achievement
                                         This Certifies That



                                         Juan Seresi
                                     '

                                   has satisfactorily completed


                                    Latin Art Culture

Consisting of 20 hours of Adult Continuing Education From October 14th through December 22 nd , 2007.
                     This certificate is here by issued this 8th day of January, 2008.


   If/                                                            k
     Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 109 of 151 Page ID #:2734




             CERTIFICATE. OF COMPLETION                          "


                     FCl-1 VICTORVILLE EDUCATION· DEPART,MENT

                                         Certifies that
                                                          ,.:f




                   JUAN CARLOS1SERESl:
                                  '
                  Has satisfactorily completed 10 participation hours

                           On this 29th day of February 2012 in


   20,000 1.EA6UES UNDER TH£ SEA


J. Vandiver, Adult Conti~i9g Education                     M. Placker, Assistant Supervisor of Education ~
    *"'.....  Coordinator
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 110 of 151 Page ID #:2735




        CE RTl,Fl;CATE._Qf,,COM:PtETION
                                                   '   ~    ',,            ., ,·J                     '       ,,:,~ ~. \ : - \ ·,,



                       Fc1-i. ,.v,ctoRvr LLE           e.06C1ttrtiN~:0Ef.>ARrM ENT
                                                 Certifies.that                                                                               ','
                                                       ~   .,     2        .-....   ~   .....   /·:~.......   ,.   ,   .....




                            . ~·       .       .· <a.
                                            ·.JL   . ,,:;,:".·,;f, ~<: /:~~'/ji~:-·E
                                                                                   :· S
                                                                                      . .
             ;..:;:,        ··. JU.l'Ul::,5 9                                                                                                       1
                                                                                                                                                    4


                                   '
           · · _> H·as., satisfacto~ily corfi,plt!,t ~d                                                   io pa'rticipation hotirs                      ,,
                                                                                                                   <                                    '



                                    On this 30:~cJ~i~~tif Mat~h- ~ 2012 in
                                                              .'      ;'
                                                                                                                               ·~ .,,,   .,


            \ ·..-THE TIME. MACHINE

                             ·,,,

            Ofltinuing Ediication                                                                                         M. Placker, Assistant Supervisor of Educati
        Cooddihator
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 111 of 151 Page ID #:2736




                                                                         \     \.•
                                                                          \:   ~-


                                                                        ,/j\u rage
       Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 112 of 151 Page ID #:2737



~ - ER                                      TE OF .COMPLETION
                        FCl-1 VICTORVILLE EDUCATION DEPARTMENT

                                                 Certifies that


                                                              ....... ,1
                                     '
                     Has satisfactorily completed 10 participation hours
                                            th
                             On this 30 day of December 2011 in




  J. Vafldiver, Adult Conti~Jhg Education                         M. Placker, Assistant Supervisor of Education
                 Coordinator
      Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 113 of 151 Page ID #:2738




J. Vandiver, Adult Con·\•
    ./..
     ~




                                      , ..,,:-i.   •:A·_   't~:,,,. _   1r   .,.r:!   ..: (-~   ' ~\..,
                       Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 114 of 151 Page ID #:2739




       CERTIFICATE OF COMPLETION
                                  FCC VICTORVILLE EDUCATION DEPARTMENT

                                                        This certifies that

                                         Juan' Carlos Seresi
                                        has completed _10 hours of study in
                                                 Stock Market II
                                     Awarded at FCC.Victorville, California·
                                              · March 31, 2010
                                                                                        L L-('MV
       l;;rlf.......                                                               L. Lau, Teacher



- 1-

                                          -
         Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 115 of 151 Page ID #:2740




                       Certificate of Completion
                        FCI VICTORVILLE EDUCATION DEPARTMENT
                                  Ll/J  JGJi:4
                                  '7 L--//_---- ~ :----,~
                                                        ____ ,_
                                                             ~//                                                             '~,~ ~~ .
                                                            ~</                            .                      :            ·--~~"
                                           -" L/ , 1/                             /ee~                                           ··,<-~
                       Ju~/ ~AR~~~:~     s:E'~\ \\ s
                                ~~-> ----~, · \
                                ; '. / I I         ,
                                                     1
                                                            / / _ --:--· ~_.._.
                                                                             1 /                            ,
                               i\. _ ·. ! I
                              j ~ 1I
                                                        I   I    r   -l_          h8S-COmo'[ete:tt_,       . . _ , \_·\\
                                                                                   __:,. ~ ( ~~\ "'-~-"- :--"-....__,
                                                                                                                                                          \\ \-\~

                                                                                     ·1, w~
                                                      //'                  -.._                                                                                i''- i


                              .~J'(               sT<fl~~-~\~Ktti
                                                    - cb,._·- '- :_,~_0.J17~_J1\'!KE                                                                           ;11l'-!
                                                                          ~~
                              1>_1i1                  I_'                                                                               Ii


                              , ·, '· ,
                              ·~'\                    \\
                                                                          rf",. ,~ -,,,>-. . .                                        ,/
                                                                                                                                        ,
                                                                                                                                                              1fi'')'
                                                                                                                                                              , ; , "'

                      In   recogrJti~(l o~~uts~~~r'#~~; to i~adefuihl~ursuits
                                   ,.._ ___ . \                 \,        '--..,~--L~;~--{                                                         /. ·, \/
                                                  ,                  •.             ·--   ---       s   --?=I ·   V' I--.\                    I    I   .' \     I




                                     >~, ·:                                   S·::lot ~ ~
                                                            ~:;:·:>_--:~~~:-: -"----~-----~-----                                  1,G-;
                                                                                                                                                   1




                                                                     ~--------
                                                                                  _/.. ,,.- ;---~-?- ,~ _.
                                                                                                .       -                             - ' - -. -

                                                                                                                                      A CE Coordinator

t:t<'~
        Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 116 of 151 Page ID #:2741




             certificate of Completion
                                   This is to certify that:

                              J.C.     SERESI
                             Has successfully completed the
                                WAlK/~UN ~WG~AM lMl I
                          Requiring Joo hours of Training

                                 ·. In Witness Thereof the Undersigned
             Given this        1ST day of September ,two thousand.                  09


l...-           A Pittman                                   Fitness Coordinator
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 117 of 151 Page ID #:2742




               Certificate of Completion
               FCI VICTORVILLE-·EDlJ'C
                         LIL _- ~__c-,,<---- -
                                                                 i- ;         /.                 /



                                                  ~:t; ::                                                /~~                                                               ~'~-
                                           '\ \· ,                                     . / · /Certifies that~"                                                              -""',. ·- _
                                      '{
                                       ' ,,,;/:/
                                          )I                                  '· .                                 ( .~  -~.                                           ',,>-,~               \ \ ----.
                        J ,. an
                        r, ' / ;
                             I
                              /
                                COO~Seresr
                                     - / ;'                              /                                    >
                                                                                                         2 _-\.:
                                                                                                             .' ·
                                                                                                                       .

                                                                                                                                    ,__.:::::::::r,\ '"'',
                                                                                                                                        .'-A'~'.,,'·, ', ~ '."- ·,\
                                                                                                                                                                       ,         ,\
                                                                                                                                                                                 \ \ .
                                                                                                                                                                                                   ·.


                                                                                                                                                                                                     '·
                                                                                                                                                                                                           ··

                     r' .,,i;                                   1 .'                         .
                                                                                                         hld-S::'00~'
                                                                                                         ':_ <=-~- , ,\1etett   :·"~ ,
                                                                                                                                V

                                                                                                                          ~ '-0"-..:,,"-.... -, .. \ \
                                                                                                                                                  --...J
                                                                                                                                                                                                          ·., · ··-"-_ -·
                    I . '.
                     •••••       I   ,·    j
                                           I
                                                            .1 .
                                                            I    I
                                                                                   .
                                                                                          - ~.
                                                                                                     -
                                                                                                         :,
                                                                                                              .'   '-<'-...,J
                                                                                                                   \'    \
                                                                                                                                    '    ) \
                                                                                                                                    ,\( · .
                                                                                                                                                  T)
                                                                                                                                               .,_,.
                                                                                                                                                                       ""~
                                                                                                                                                                           ~      • \
                                                                                                                                                                                        \
                                                                                                                                                                                         !
                                                                                                                                                                                                           i.       " '
                                                                                                                                                                                                                    .




               AUlbfuOtf~~t~
                         , Sh~kes
                      -~ \ \ \                                  \·                          1 .- ---( .9:~7                         \                  ~~                        //                   .', . _'
                       ··t ·-_ ./..,·\\..
                         . '·, . \
                                                                 ·-.         for th
                                                                                  i
                                                                                    . "t~.--· Mafil~ _f:JJ:I
                                                                                              /~~~ 1/ /
                                                                                                       . · . ly,,2 · 09'
                                                                                                                      ;· /
                                                                                                                           I                                                                     .· .· ..
                                                                                                                                                                                                _!              •       •


             In recogriit1<>-~-of ~utstai-a~                                                                                    ·~       ~nt tcS~ cadi!avi~ pursuits
                                          .____           . .                                                 ---...-e       ~   ~~~IT /. /
                                                                                                                             ·. i r ,, ·
                                                                                                                                                     .· , '·
                                                                                                                                                    / ·
                                                                                                                                        ·.,·J . ~
                                                  -         '
                                               ·.___.i_              '                      ··.'                                \                                                // .'          l
                                                      _:,___                                              ·...::::.:::::::------_                      _./                 /·           ''                          ~
                                                                 ..          -     . ..   :·::~~ ~~,:( '.                                                                                                                   .   .   .


                                                                                       -·--- ..>--.-:;__-::--~>-r7
                                                                                               .,-/ __/---;--f7~-:
                                                                                                                   _L,v G. Schlo                       I   ,'   C--'

                                                                                                              -~~~/_I-·--·-                                                       Education Specialist
           Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 118 of 151 Page ID #:2743




~ Certificate                                   of Achievement~
                                          This certifies that
                                       J.C. SEREST
                                         '
                                   has satisfactorily completed


                             Consisting of       26    Hours of Training

This certificate is here,h y issued this 3rd                    day of      September , 20 09




 ., .,..        A. Pittman                                                 Fitness Coordinator
  Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 119 of 151 Page ID #:2744




~ ,Certificate of Achievement~
                                     This certifies that
                                      Juan Carlos Seresi

                                 '
                          has satisfactorily completed
                                  Disk Brakes

                        . . of _IO
                   C ons1st1ng   _ H ours of Tra1n1ng
                                                ..
                                                   7                July               09
This certificate is hereby issued this _ _ day of _ _ _ _ , 20 _




                                                                  ~
                                                                  G. Schlottman
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 120 of 151 Page ID #:2745




           CERTIFICATE OF COMPLETION

                             This certificate is awarded


                                   J. SE~ESI
                      ror participating and completing the
                 F.C.I. I Viclorville Recreation Department's
                50 8 Over Exercise Class. Congratulations
           on your errorfs and dedication in completing this course.
                                June 23, 2009.




                               A. Pithnan, Sports Specialist
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 121 of 151 Page ID #:2746




                                                             . Q)
                                                               ·-
                      ·-  ·-
                          'I-




                                                        -
                                          'l-
               (.)




                                                (.)




                                                               ..,
                                  ..,
                      t::




                                                   E
                                   o
                     Q)



                           (.)
                              ca
                                   Q)




                                                        C.
                                                 0




                                                                0
                                                                     C:
          Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 122 of 151 Page ID #:2747




                         Certificate of Completion




t:,'ll~
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 123 of 151 Page ID #:2748




     Certificate of Accompli'shment
                          This:Js to ce__rtify that
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 124 of 151 Page ID #:2749
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 125 of 151 Page ID #:2750




~    -., .
     '·
        10
             '.;\, t~ i~-~~\:lrse oQnstniCrion-iiiBeglllning Chess
          '_,.,,.   .t,;,     ,   .o   ..•.   ,.,.   ,,·· ;y        ••, . ··-   ·.   • o:   . ;·   -~   - ... .. •   "_ ... ~-"

                                                               th                                                                 1
                            Given this 19 day of August, 2014                                           ·
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 126 of 151 Page ID #:2751




      Has s~2cessfull}7".completed alf ,requirements pertaining
                                      ~   ~   '...   .!;   C   .....~•   I;   ~:..,   .~ ,.\ ~-




            to the course of.instruction. iii
                                          ... • .
                                                  Advance Chess f,. <"'                           L ~ . '. . !   ',




                Given this 27 th day of December, 2014                                                           ·
   Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 127 of 151 Page ID #:2752




                                Federal Correctional Complex




                                       January 21, 2014

              ~
F. Ansari Program Coordinator
•"'-
         Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 128 of 151 Page ID #:2753




                                                                                  ...




             _ ... · . ·} ·11~~ ~tl.ct;~sfull}t ~~;p1e~ed all requirements
, · ·.:· ,   i~   •   ,:;/ ·(··· {:   ;< ~
                             pettainµJg to the cou~~e of instruction in
                                             ~-.

·_..,;. ,. ;~ . ·, Health and Nutrition for:t he Recreation Department. .,.
                     ·: . ·,·: ."t· ,Givei1this ·2°,d day of April, 2015 : :
 Case 2:89-cr-00190-SVW Document
                          ~ '·" •; 1407 Filed 09/14/20           Page
                                                   ).~· ~~., r:;~~:~/:             129 of 151
                                                                       ;~ -~ ·::,.;_[t!};~1ur~~~c~·'7~~/~.\ :·_ Page           ID #:2754 °~;~/:/~-!.
                                                                                                                ;~~~~-\~ :. ·~~~~·:!}·:~r~~-i;~:f~Ji'




 Certificate of Co,np/etion _
                         FCI Mendota Education Department                                    ),




                                                    Certifies that

                                  SERES], JUAN
                     Has success/ully completed the following program


        ACE Thinking on Your Feet
This certificate is hereby issued on the 19th 4ay of June, 2015
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 130 of 151 Page ID #:2755




         · Has successfully completed all:requirements
           ·- pertaining to the course of instruction in
    Health Conscious Class for the Recreation Department.
                 Given this 18~ day of March, 2015

                 ·:' ./}   / ''
                bid__:_
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 131 of 151 Page ID #:2756
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 132 of 151 Page ID #:2757
      Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 133 of 151 Page ID #:2758




                                                                                    ege
             Micro-Soft Office Computer Application Training
                                      Certificate of Achievement

                                       :luan C. Seresi
                Has Successfully Completed 102-Hours of Computer Application Training
                                As Listed on Reverse Side of Certificate
                                                                              CAtl"~QN1A
                                                                              f':   !)           ~   t i~   I, "'
                      erced
                                                                                         \;jl;

                                                                              t t i l \. t t i ! S




                      ollege

                                                                Dr. John Spevak
                                                                Vice President of Instruction



Issued'By: Merced Community College
September 22, 2007
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 134 of 151 Page ID #:2759




                             EXHIBIT 4
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 135 of 151 Page ID #:2760
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 136 of 151 Page ID #:2761
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 137 of 151 Page ID #:2762




                             EXHIBIT 5
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 138 of 151 Page ID #:2763
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 139 of 151 Page ID #:2764
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 140 of 151 Page ID #:2765
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 141 of 151 Page ID #:2766
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 142 of 151 Page ID #:2767
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 143 of 151 Page ID #:2768
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 144 of 151 Page ID #:2769
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 145 of 151 Page ID #:2770
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 146 of 151 Page ID #:2771
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 147 of 151 Page ID #:2772
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 148 of 151 Page ID #:2773
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 149 of 151 Page ID #:2774
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 150 of 151 Page ID #:2775
Case 2:89-cr-00190-SVW Document 1407 Filed 09/14/20 Page 151 of 151 Page ID #:2776
